Exhibit 10.31

 

OFFICE LEASE

 

between

 

OTR,

an Ohio general partnership,

as Nominee of The State Teachers Retirement Board of Ohio,

a statutory organization created by the laws of Ohio

 

(Landlord)

 

and

 

GUIDANCE SOFTWARE, INC.,

a Delaware corporation

 

(Tenant)

 

for Premises

 

44 Montgomery Street, Suite 750

San Francisco, California

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

SUMMARY AND CERTAIN DEFINITIONS

1

 

 

 

Section 1.1

Building

1

Section 1.2

Premises

1

Section 1.3

Rentable Area of the Premises

1

Section 1.4

Lease Year

1

Section 1.5

Lease Term

1

Section 1.6

Commencement Date; Rent Commencement Date

2

Section 1.7

Expiration Date

2

Section 1.8

Base Year

2

Section 1.9

Base Rent

2

Section 1.10

Tenant’s Percentage Share

2

Section 1.11

Prepaid Rent

3

Section 1.12

Security Deposit

3

Section 1.13

Tenant’s Permitted Use

3

Section 1.14

Business Hours

3

Section 1.15

Landlord’s Address for Notices

3

Section 1.16

Tenant’s Address for Notices

3

Section 1.17

Landlord’s Address for Payment

4

Section 1.18

Brokers

4

 

 

 

ARTICLE II

PREMISES

4

 

 

 

Section 2.1

Lease of Premises

4

Section 2.2

Acceptance of Premises

4

 

 

 

ARTICLE III

TERM

5

 

 

 

Section 3.1

Term

5

Section 3.2

Early Entry

5

Section 3.3

Option to Extend Lease Term

6

 

 

 

ARTICLE IV

RENTAL

7

 

 

 

Section 4.1

Base Rent Payment

7

Section 4.2

Base Year; Property Taxes and Operating Expenses

8

Section 4.3

Tax and Operating Expense Adjustment

12

Section 4.4

Adjustment Procedure; Estimates

12

Section 4.5

Review of Landlord’s Statement

13

Section 4.6

Late Charge; Interest

14

Section 4.7

Additional Rent

14

Section 4.8

Additional Taxes

14

 

 

 

ARTICLE V

SECURITY DEPOSIT

15

 

 

 

ARTICLE VI

USE OF PREMISES

16

 

 

 

Section 6.1

Tenant’s Permitted Use

16

Section 6.2

Compliance With Laws and Other Requirements

17

Section 6.3

Hazardous Materials

19

Section 6.4

OFAC Certification

20

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VII

UTILITIES AND SERVICES

21

 

 

 

Section 7.1

Building Services

21

Section 7.2

Interruption of Service

23

Section 7.3

Utility Deregulation

23

Section 7.4

Energy Disclosure Regulations

24

 

 

 

ARTICLE VIII

MAINTENANCE AND REPAIRS

25

 

 

 

Section 8.1

Landlord’s Obligations

25

Section 8.2

Tenant’s Obligations

25

Section 8.3

Landlord’s Rights

25

 

 

 

ARTICLE IX

ALTERATIONS, ADDITIONS, AND IMPROVEMENTS

26

 

 

 

Section 9.1

Landlord’s Consent; Conditions

26

Section 9.2

Performance of Alterations Work

27

Section 9.3

Liens

27

Section 9.4

Lease Termination

28

Section 9.5

Security System

28

 

 

 

ARTICLE X

INDEMNIFICATION AND INSURANCE

29

 

 

 

Section 10.1

Indemnification

29

Section 10.2

Property Insurance

30

Section 10.3

Liability Insurance

30

Section 10.4

Workers’ Compensation Insurance

31

Section 10.5

Policy Requirements

31

Section 10.6

Waiver of Subrogation

31

Section 10.7

Failure to Insure

31

 

 

 

ARTICLE XI

DAMAGE OR DESTRUCTION

31

 

 

 

Section 11.1

Total Destruction

31

Section 11.2

Partial Destruction of Premises

31

Section 11.3

Exceptions to Landlord’s Obligations

32

Section 11.4

Waiver

33

 

 

 

ARTICLE XII

CONDEMNATION

33

 

 

 

Section 12.1

Taking

33

Section 12.2

Award

33

Section 12.3

Temporary Taking

33

 

 

 

ARTICLE XIII

INTENTIONALLY OMITTED

33

 

 

 

ARTICLE XIV

ASSIGNMENT AND SUBLETTING

33

 

 

 

Section 14.1

Restriction

33

Section 14.2

Notice to Landlord

34

Section 14.3

Landlord’s Response

34

Section 14.4

Landlord’s Consent; Standards

35

Section 14.5

Additional Rent

35

Section 14.6

Landlord’s Costs

36

Section 14.7

Continuing Liability of Tenant

36

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 14.8

Non-Waiver

36

Section 14.9

Permitted Transfers

36

 

 

 

ARTICLE XV

DEFAULT AND REMEDIES

37

 

 

 

Section 15.1

Events of Default By Tenant

37

Section 15.2

Landlord’s Right To Terminate Upon Tenant Default

37

Section 15.3

Mitigation of Damages

38

Section 15.4

Landlord’s Right to Continue Lease Upon Tenant Default

38

Section 15.5

Right of Landlord to Perform

39

Section 15.6

Default Under Other Leases

39

Section 15.7

Non-Waiver

39

Section 15.8

Cumulative Remedies

39

Section 15.9

Default by Landlord

40

 

 

 

ARTICLE XVI

ATTORNEY’S FEES; INDEMNIFICATION

40

 

 

 

Section 16.1

Attorneys’ Fees

40

Section 16.2

Indemnification

40

 

 

 

ARTICLE XVII

SUBORDINATION AND ATTORNMENT

40

 

 

 

Section 17.1

Subordination

40

Section 17.2

Attornment

41

Section 17.3

Mortgagee Protection

41

 

 

 

ARTICLE XVIII

MISCELLANEOUS

42

 

 

 

Section 18.1

Quiet Enjoyment

42

Section 18.2

Rules and Regulations

42

Section 18.3

Estoppel Certificates

42

Section 18.4

Entry by Landlord

43

Section 18.5

Landlord’s Lease Undertakings

43

Section 18.6

Transfer of Landlord’s Interest

43

Section 18.7

Holdover

44

Section 18.8

Notices

44

Section 18.9

Brokers

44

Section 18.10

Communications and Computer Lines

44

Section 18.11

Entire Agreement

46

Section 18.12

Amendments

47

Section 18.13

Successors

47

Section 18.14

Force Majeure

47

Section 18.15

Survival of Obligations

47

Section 18.16

Light and Air

47

Section 18.17

Governing Law

47

Section 18.18

Severability

47

Section 18.19

Captions

47

Section 18.20

Interpretation

47

Section 18.21

Independent Covenants

47

Section 18.22

Number and Gender

48

Section 18.23

Time is of the Essence

48

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 18.24

Joint and Several Liability

48

Section 18.25

Exhibits

48

Section 18.26

Acceptance of Lease; Counterparts

48

Section 18.27

No Counterclaim; Choice of Laws

48

Section 18.28

Rights Reserved by Landlord

48

Section 18.29

Asbestos

49

Section 18.30

Specified Disputes

49

Section 18.31

ADR Process

49

Section 18.32

Signage and Keys

51

 

iv

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS OFFICE LEASE (this “Lease”), dated June 30, 2014, is made and entered into
by and between OTR, an Ohio general partnership, as Nominee of The State
Teachers Retirement Board of Ohio, a statutory organization created by the laws
of Ohio (“Landlord”), and GUIDANCE SOFTWARE, INC., a Delaware corporation
(“Tenant”), upon the following terms and conditions which are hereby agreed to
by Landlord and Tenant.

 

ARTICLE I
SUMMARY AND CERTAIN DEFINITIONS

 

Unless the context otherwise specifies or requires, the following terms shall
have the meanings specified herein:

 

Section 1.1                                   Building.  The term “Building”
shall mean that certain office building located at 44 Montgomery Street in San
Francisco, California, commonly known as 44 Montgomery Street, together with any
related land, improvements, common areas, driveways, sidewalks and landscaping.

 

Section 1.2                                   Premises.  The term “Premises”
shall mean the portion of the Building that is identified as the Premises on the
diagram attached hereto as Exhibit A. The exact boundaries of the Premises shall
extend to the unfinished interior surface of all perimeter walls, except
glazing, which shall be included within the Premises, the unfinished surface of
all floors, and the underside of the floor above the Premises that forms the
ceiling of the Premises. Notwithstanding the foregoing, the Premises shall not
be deemed to include the roof, the exterior surface of the walls of the
Premises, any structural portions of the Building or any utility installations
serving other portions of the Building. Landlord reserves to itself the use of
the roof, exterior walls and the area beneath the Premises, together with the
right to install, maintain, use, repair and replace plumbing, telephone
facilities, equipment, machinery, connections, pipes, ducts, conduits and wires
leading through the Premises and serving other parts of the Building. The
Premises shall initially be designated as Suite 750.

 

Section 1.3                                   Rentable Area of the Premises. 
The term “Rentable Area of the Premises” shall mean six thousand twenty-seven
(6,027) square feet, which Landlord and Tenant have stipulated as the Rentable
Area of the Premises calculated pursuant to the Standard Method for Measuring
Floor Area in Office Buildings, ANSI Z65.1 - 1996 (“BOMA”).

 

Section 1.4                                   Lease Year.  The term “Lease Year”
shall mean each twelve month period during the term hereof ending on
December 31; provided, that the first Lease Year shall commence on the
Commencement Date and shall end on the next succeeding December 31, and the last
Lease Year shall end upon the expiration of the term hereof, as the same may be
extended.

 

Section 1.5                                   Lease Term.  The term “Lease Term”
shall mean the period commencing on the Commencement Date, and, unless sooner
terminated as hereinafter provided, shall continue until the Expiration Date, as
the same may be extended.

 

1

--------------------------------------------------------------------------------


 

Section 1.6                                   Commencement Date; Rent
Commencement Date.  Subject to adjustment as provided in Section 3.1, the term
“Commencement Date” shall mean the date Landlord delivers the Premises to Tenant
in the condition required under Section 2.2 below (which is anticipated to occur
on December 1, 2014); provided that in no event shall the Commencement Date
occur prior to December 1, 2014 without Tenant’s written consent.  The “Rent
Commencement Date” shall be the date that is one (1) month following the
Commencement Date (which is anticipated to occur on January 1, 2015).

 

Section 1.7                                   Expiration Date.  Subject to
adjustment as provided in Section 3.1, the term “Expiration Date” shall mean the
expiration of the sixty-first (61st) full calendar month following the Rent
Commencement Date.

 

Section 1.8                                   Base Year.  The term “Base Year”
shall mean the calendar year 2015.

 

Section 1.9                                   Base Rent.  Subject to adjustment
as provided in Article IV, the term “Base Rent” shall mean the following amounts
for the following period:

 

PERIOD

 

MONTHLY
BASE RENT

 

ANNUAL
RATE/RSF

 

ANNUAL
BASE RENT

 

Month 1 – 12*

 

$

24,610.25

*

$

49.00

*

$

295,323.00

*

Month 13 – 24

 

$

25,348.56

 

$

50.47

 

$

304,182.69

 

Month 25 – 36

 

$

26,109.01

 

$

51.98

 

$

313,308.17

 

Month 37 – 48

 

$

26,892.29

 

$

53.54

 

$

322,707.42

 

Month 49 – 60

 

$

27,699.05

 

$

55.15

 

$

332,388.64

 

Month 61

 

$

28,530.03

 

$

56.80

 

N/A

 

 

--------------------------------------------------------------------------------

*Subject to abatement pursuant to Section 4.1 below.

 

“Month 1” shall commence on the Rent Commencement Date and end on the last day
of the first (1st) full calendar month thereafter, and each subsequent Month
shall be the calendar month commencing on the day after the expiration of the
prior Month, except that the last Month set forth above shall be such period as
shall end on the expiration or sooner termination of the Lease

 

Section 1.10                            Tenant’s Percentage Share.  Subject to
adjustment by the Tenant Acceptance Letter attached hereto as Exhibit “D,” the
term “Tenant’s Percentage Share” shall mean ninety-seven one-hundredths percent
(0.97%) with respect to increases in Property Taxes and Operating Expenses (as
such terms are hereinafter defined).  Tenant’s Percentage Share has been
determined by dividing the Rentable Area of Premises by the total rentable area
of the Building (which as of the date hereof is stipulated to be 622,219
rentable square feet), and Landlord and Tenant hereby stipulate to the accuracy
of the determination of Tenant’s Percentage Share. Landlord may reasonably
re-compute Tenant’s Percentage Share from time to time to reflect
reconfigurations, additions or modifications to the Premises or Building;
provided that (a) any such re-computation resulting from reconfigurations,
additions or modifications to the Building shall apply to the Base Year as well
as to the then-current Lease Year for purposes of determining the amount, if
any, owed by Tenant with respect to increases in Property Taxes and Operating
Expenses, and (b) any such re-computation in connection with a reconfiguration,
addition or modification of the Building that are undertaken at Landlord’s
election, and are not

 

2

--------------------------------------------------------------------------------


 

required to comply with Applicable Laws (as defined below), shall not materially
increase Tenant’s financial obligation under this Lease.

 

Section 1.11                            Prepaid Rent.  The term “Prepaid Rent”
shall mean Twenty-Four Thousand Six Hundred Ten and 25/100 Dollars ($24,610.25)
delivered by Tenant to Landlord upon execution of this Lease. The Prepaid Rent
shall be applied against the first month Tenant must pay monthly Base Rent as
set forth in this Lease.  The Prepaid Rent shall not be a deposit and no trust
relationship is created thereby.

 

Section 1.12                            Security Deposit.  The term “Security
Deposit” shall mean Twenty-Eight Thousand Five Hundred Thirty and 03/100 Dollars
($28,530.03) delivered by Tenant to Landlord to secure Tenant’s performance of
its obligations hereunder.

 

Section 1.13                            Tenant’s Permitted Use.  The term
“Tenant’s Permitted Use” shall mean general office use, and no other use.

 

Section 1.14                            Business Hours.  The term “Business
Hours” shall mean the hours of 8:00 a.m. to 6:00 p.m. Monday through Friday, and
9:00 a.m. to 1:00 p.m. Saturdays (federal and state holidays excepted).
“Holidays” are defined to be the following days: New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day, and to the
extent of utilities or services provided by union members engaged at the
Building, such other holidays observed.

 

Section 1.15                            Landlord’s Address for Notices.  The
term “Landlord’s Address for Notices” shall mean: OTR: 44 Montgomery, Attn:
Property Manager, 44 Montgomery Street, Suite 1650, San Francisco, CA
94104-4610, with a copy (but which copy shall not constitute notice) to OTR,
Attn: Director of Real Estate, 275 Broad Street, Columbus, OH 43215-3771.

 

Section 1.16                            Tenant’s Address for Notices.  The term
“Tenant’s Address for Notices” shall mean:

 

Before and after the Commencement Date:

 

Guidance Software, Inc.
1055 East Colorado Boulevard, 4th Floor
Pasadena, California 91106
Attn:  General Counsel

 

With a copy to:

 

Guidance Software, Inc.
1055 East Colorado Boulevard, 4th Floor
Pasadena, California 91106
Attn:  Facilities Manager

 

3

--------------------------------------------------------------------------------


 

After the Commencement Date, with a further copy to:

 

Guidance Software, Inc.
44 Montgomery Street, Suite 750
San Francisco, California 94104
Attn:  Office Manager

 

Section 1.17                            Landlord’s Address for Payment.  The
term “Landlord’s Address for Payment” shall mean: 44 Montgomery, P.O. Box
633176, Cincinnati, OH 45263-3176.

 

Section 1.18                            Brokers.  The term “Brokers” shall mean
SEAGATE PROPERTIES, INC. and CRESA.

 

ARTICLE II
PREMISES

 

Section 2.1                                   Lease of Premises.  Commencing on
the Commencement Date, Landlord agrees to and shall lease the Premises to
Tenant, and Tenant agrees to and shall lease and hire the Premises from
Landlord, upon all of the terms, covenants and conditions contained in this
Lease.

 

Section 2.2                                   Acceptance of Premises.

 

(a)                                 Prior to Tenant’s taking possession of the
Premises, Landlord or its designee and Tenant will walk the Premises for the
purpose of reviewing the condition of the Premises and the Substantial
Completion of the Landlord Work (as such terms are defined below). Within five
(5) business days after such review, Landlord and Tenant shall execute and
deliver to each other duplicate original counterparts of the Tenant Acceptance
Letter.

 

(b)                                 Tenant acknowledges and agrees that, as of
the date of this Lease, Tenant has been given the opportunity to conduct its own
investigation of the Premises and the physical condition thereof, including,
without limitation, the accessibility and location of utilities, the
improvements, and the presence of Hazardous Substance (as defined in
Section 6.3), and any other matters which in Tenant’s judgment might affect or
influence Tenant’s use of the Premises or Tenant’s willingness to enter into
this Lease. Tenant recognizes that Landlord would not lease the Premises except
on an “as is” and “with all faults” basis (subject to Landlord’s repair and
maintenance obligations set forth in this Lease) and acknowledges that, except
as set forth in this Lease, Landlord has made no representation of any kind in
connection with the improvements to, or the physical conditions on, or bearing
on the use of, the Premises. Tenant shall rely solely on Tenant’s own inspection
and examination of such items and not on any representations of Landlord,
express or implied. By Tenant’s acceptance of possession of the Premises, Tenant
shall be deemed to conclusively acknowledge that Tenant accepts the Premises on
an “as is and with all faults” basis and that Landlord, except as set forth in
Exhibit B or as may be expressly agreed by Landlord in writing or as set forth
in this Lease, has no obligation to alter, repair, renovate, or render fit for
Tenant’s occupancy, any part of the Premises.  For purposes of Section 1938 of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Premises have not undergone inspection by a person
certified pursuant to Section 4459.2 of the California Government Code (a
Certified Access Specialist).  Tenant hereby waives any and all rights it
otherwise might now or hereafter have under Section 1938 of the California Civil
Code.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Tenant further acknowledges and agrees that
Tenant has been given the opportunity to examine and inspect all matters with
respect to Property Taxes, Operating Expenses, insurance costs, permissible
uses, zoning, covenants, conditions and restrictions, and all other matters
which in Tenant’s judgment might bear upon the value and suitability of the
Premises for Tenant’s purposes or Tenant’s willingness to enter into this Lease;
provided that such examination and inspection of Property Taxes and Operating
Expenses pertains only to the extent of the information and documents provided
by Landlord. Tenant has and will rely solely on Tenant’s own inspection and
examination of such items. Tenant’s execution hereof shall be conclusive
evidence of Tenant’s full satisfaction of its inspection and examination.

 

ARTICLE III
TERM

 

Section 3.1                                   Term.  Except as otherwise
provided in this Lease, the Lease Term shall be for the period described in
Section 1.5 of this Lease, commencing on the Commencement Date described in
Section 1.6 of this Lease and ending on the Expiration Date described in
Section 1.7 of this Lease; provided, however, that, for any reason, Landlord is
unable to deliver possession of the Premises on the date described in
Section 1.6 of this Lease, Landlord shall not be liable for any damage caused
thereby, nor shall the Lease be void or voidable, but, rather, the Lease Term
shall commence upon, and the Commencement Date shall be the date that possession
of the Premises is so tendered to Tenant (except for Tenant-caused delays which
shall not be deemed to delay commencement of the Lease Term), and the Expiration
Date described in Section 1.7 of this Lease shall be extended by an equal number
of days.  At the request of either Landlord or Tenant in the event of such
extensions in the commencement and expiration dates of the term of the Lease,
Tenant and Landlord shall execute and deliver an amendment to the Lease
reflecting such extensions.

 

Notwithstanding anything to the contrary contained herein, if the Commencement
Date does not occur on or before March 1, 2015, as such date may be extended by
Tenant Delay (as defined below) or any event described in Section 18.14 below
(such date, as so extended, the “Trigger Date”), then Tenant may terminate this
Lease upon written notice to Landlord given within fifteen (15) calendar days
after the Trigger Date; provided, however, that Tenant’s termination notice
shall be void and of no force or effect if the Commencement Date shall occur
within fifteen (15) days after Landlord’s receipt of Tenant’s termination
notice.  The foregoing right of Tenant to terminate this Lease shall be Tenant’s
sole remedy for such delay in the Commencement Date.

 

Section 3.2                                   Early Entry.  Tenant and its
authorized agents, contractors, subcontractors and employees shall be granted a
license by Landlord to enter upon the Premises, at Tenant’s sole risk and
expense during the construction of the Landlord Work and prior to the
Commencement Date, as reasonably determined by Landlord, for the purpose of
installation of furniture, fixtures and equipment; provided, however, that
(a) the provisions of this Lease, other than with respect to the payment of Base
Rent, Property Taxes and Operating Expenses shall apply during such early entry,
including, but not limited to, the provisions of Article X, (b) prior to any
such entry, Tenant shall pay for and provide evidence of the insurance to be
provided by Tenant pursuant to the provisions of Article X, and (c) Tenant shall
not interfere with the completion of the Landlord Work (as defined in the Work
Letter) in any way.  Upon Tenant’s

 

5

--------------------------------------------------------------------------------


 

breach of any of the foregoing conditions, Landlord may, in addition to
exercising any of its other rights and remedies set forth herein, revoke such
license upon notice to Tenant.

 

Section 3.3                                   Option to Extend Lease Term.

 

(a)                                 Tenant shall have one option to extend (the
“Option to Extend”) the initial Lease Term for one (1) additional period of five
(5) years (the “Extension Term”), subject to the following conditions:  (i) the
Option to Extend shall only be exercised by irrevocable written notice of
exercise given to Landlord not sooner than twelve (12) months and not later than
nine (9) months before the Expiration Date; (ii) at the time the Option to
Extend is exercised and at the commencement of the Extension Term, this Lease
shall be in full force and effect, and Tenant shall not then be in default
beyond any applicable notice and cure period; and (iii) except in connection
with a Permitted Transfer (as defined below) Tenant has not assigned this Lease
nor sublet all or a portion of the Premises, or if so sublet, no subletting is
then in effect at the time the Option to Extend is exercised and at the
commencement of the Extension Term, it being understood and agreed that the
Option to Extend is personal to the Tenant originally named herein and any
Permitted Transferee (as defined below).  If Tenant fails to exercise the Option
to Extend strictly in the manner set forth hereunder, any purported exercise
shall be null and void and of no force or effect, and the Option to Extend shall
terminate and be deemed waived by Tenant.

 

(b)                                 Within twenty (20) days after Landlord’s
receipt of Tenant’s written notice of exercise of the Option to Extend, Landlord
shall notify Tenant of Landlord’s good faith determination of the monthly Base
Rent that will become applicable pursuant to Section 3.3(c) below.  If Tenant in
good faith disputes Landlord’s determination of Base Rent as indicated in the
notice given by Landlord, Tenant shall so notify Landlord within
ten (10) business days after Tenant receives Landlord’s determination of Base
Rent, and if such dispute is not resolved by negotiation between the parties
within ten (10) business days after Tenant’s notice is given, the Fair Market
Rent (as defined below) shall be determined by appraisal pursuant to
Section 3.3(d) below.  If the Base Rent is not determined as of the commencement
of the Extension Term, then Tenant’s monthly payments of Base Rent shall be in
an amount equal to the monthly Base Rent payable by Tenant immediately prior to
the scheduled Expiration Date.  Within thirty (30) days following the resolution
of such dispute by the parties or the decision of the arbitrators, as
applicable, Tenant shall pay to Landlord the amount of any deficiency in the
Base Rent previously paid, or Landlord shall pay to Tenant any excess or credit
the excess to the next succeeding installments of Base Rent in the Base Rent
previously paid, as the case may be.

 

(c)                                  In the event the Option to Extend is
exercised by Tenant as required herein, the Lease Term shall be extended for the
Extension Term subject to all of the terms and conditions of this Lease,
provided that:  (1) there shall be no further option to extend the Lease Term
beyond the Extension Term; (2) the monthly Base Rent during the Extension Term
shall be the “Fair Market Rent”, which means the rental rate for comparable
space under primary lease (and not sublease) to new tenants, taking into
consideration the unique quality and prestige of the Building and such amenities
as existing improvements, view, floor on which the Premises are situated and the
like, situated in first class, reputable, established high rise office buildings
in comparable locations in the San Francisco Financial District, in comparable
physical and economic condition (“Comparable Buildings”), taking into
consideration the then prevailing ordinary rental market practices with respect
to tenant concessions (if any) (e.g., not offering

 

6

--------------------------------------------------------------------------------


 

extraordinary rental, promotional deals and other concessions to tenants which
deviate from what is the then prevailing ordinary practice in an effort to
alleviate cash flow problems, difficulties in meeting loan obligations or other
financial distress, or in response to a greater than average vacancy rate);
(3) Landlord shall have no obligation to improve, or provide Tenant with
allowances for improvement of, the Premises; and (4) the Base Year shall be the
calendar year in which the Extension Term commences.

 

(d)                                 If Fair Market Rent is to be determined by
appraisal, then, within twenty (20) days after the expiration of the
ten (10)-day negotiation period, Landlord and Tenant shall each appoint as an
appraiser an independent real estate broker with at least five (5) years of
experience in leasing office space in the San Francisco Financial District, and
give notice of such appointment to the other.  If either Landlord or Tenant
shall fail timely to appoint an appraiser, the appointed appraiser shall select
the second appraiser within ten (10) days after the failure of Landlord or
Tenant, as the case may be, to appoint.  Such appraisers shall, within
fifteen (15) days after the appointment of the last of them to be appointed,
complete their determinations of Fair Market Rent pursuant to the terms set
forth in Section 3.3(c) above, and submit their appraisal reports to Landlord
and Tenant.  If the valuations vary by five percent (5%) or less of the higher
value, the Fair Market Rent shall be the average of the two valuations.  If the
valuations vary by more than five percent (5%) of the higher value, the two
appraisers shall, within ten (10) days after submission of the last appraisal
report, appoint a third appraiser who shall be similarly qualified and
independent.  If the two appraisers shall be unable to agree timely on the
selection of a third appraiser, then either appraiser, on behalf of both, may
request such appointment by the presiding judge of the Superior Court of
California for the City and County of San Francisco.  The third appraiser
independently shall, within thirty (30) days after his or her appointment,
select the determination of Fair Market Rent that is determined by either
Landlord’s appraiser or Tenant’s appraiser, and shall not make any “compromise”
determination.  Landlord and Tenant shall each pay the fees of their respective
appraisers, or the appraiser selected on their behalf in the event Landlord or
Tenant shall fail to timely appoint, as provided above.  The fees of the third
appraiser, if there be one, shall be paid one-half by Landlord and one-half by
Tenant.

 

ARTICLE IV
RENTAL

 

Section 4.1                                   Base Rent Payment.  Concurrently
with the execution hereof, Tenant shall pay Landlord Base Rent for the first
calendar month of the Lease Term. Thereafter the Base Rent described in
Section 1.9, as adjusted in accordance with this Section 4, shall be payable in
advance on the first day of each calendar month commencing on the Rent
Commencement Date.  Tenant shall not be required to pay Base Rent or Tenant’s
Percentage Share of increases in Operating Expenses or Property Taxes during the
period beginning on the Commencement Date and ending on the date immediately
before the Rent Commencement Date.  If the Rent Commencement Date is other than
the first day of a calendar month, the prepaid Base Rent for such partial month
shall be prorated in the proportion that the number of days this Lease is in
effect during such partial month bears to the total number of days in the
calendar month. All Rent, and all other amounts payable to Landlord by Tenant
pursuant to the provisions of this Lease, shall be paid to Landlord, without
notice, demand, abatement, deduction, offset, recoupment, or other counterclaim,
in lawful money of the United States at Landlord’s office in the Building or to
such other person or at such other place as Landlord may designate from time

 

7

--------------------------------------------------------------------------------


 

to time by written notice given to Tenant. No payment by Tenant or receipt by
Landlord of a lesser amount than the correct Rent due hereunder shall be deemed
to be other than a payment on account; nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed to effect or
evidence an accord and satisfaction; and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance or pursue
any other remedy in this Lease or at law or in equity provided.

 

Provided no default or event of default, however denominated under the Lease has
occurred, and no act, event, or condition, would, with or without the passage of
any notice, grace or cure period, constitute a default or event of default under
the Lease, Tenant shall not be required to pay Base Rent for the Premises for
the period commencing on the first (1st) day of Month 2 and ending on the
expiration of Month 2 (the “Rent Concession”); however, the total amount of Base
Rent abated with respect to the Rent Concession shall not exceed $24,610.25.  In
the event Tenant is in default under the Lease beyond any applicable notice and
cure period, the Base Rent shall immediately return to the amount which would be
due in the absence of the Rent Concession, from the date of the first occurrence
of such default.  Landlord and Tenant hereby acknowledge and agree that the
requirement of the payment of the Rent Concession does not constitute a penalty
or forfeiture, but rather only the reinstatement of Base Rent otherwise due.

 

Section 4.2                                   Base Year; Property Taxes and
Operating Expenses.  Unless the context otherwise specifies or requires, the
following terms shall have the meanings specified herein:

 

(a)                                 Property Taxes. The term “Property Taxes”
shall mean all real property taxes and personal property taxes, licenses,
charges and assessments which are levied, assessed or imposed by any
governmental or quasi-governmental authority, improvement or assessment district
with respect to the Building or any other fixtures, improvements, equipment or
other property of Landlord real or personal, located in the Building and used in
connection with the operation thereof, whether or not now customary or within
the contemplation of the parties hereto, including, without limitation,
assessments (whether they be general or special), sewer rents and charges,
transit fees or taxes, housing funds, education funds, street or highway fees,
taxes based upon the receipt of rent, and any other federal, state or local
governmental charge, general, special, ordinary or extraordinary (but not
including income or franchise taxes, capital stock, inheritance, estate, gift,
or any other taxes imposed upon or measured by Landlord’s gross income or
profits, unless the same shall be imposed in lieu of real estate taxes or other
ad valorem taxes). Property Taxes shall also include all fees and costs,
including attorney’s fees, appraisals and consultants’ fees, incurred by
Landlord in seeking to obtain a reassessment, reduction of, or a limit on the
increase in, any Property Taxes. Property Taxes for any calendar year shall be
Property Taxes which are due for payment or paid in such year, rather than
Property Taxes which are assessed or become a lien during such year. Property
Taxes shall also include any personal property taxes imposed upon the furniture,
fixtures, machinery, equipment, apparatus, systems and appurtenances of Landlord
used in connection with the Building. In the event that it shall not be lawful
for Tenant to reimburse Landlord for Tenant’s percentage share of any Property
Tax, as defined herein, the rent payable to Landlord under this Lease shall be
revised to yield to Landlord the same net rent from the Premises after
imposition of any such tax upon Landlord as would have been received by Landlord
hereunder prior to the imposition of any such tax.  Property Taxes shall exclude
all penalties, fines, interest and late charges for Landlord’s failure to timely
pay Property Taxes.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Operating Expenses. The term “Operating
Expenses” shall mean all costs, fees, disbursements and expenses paid or
incurred by or on behalf of Landlord in the operation, ownership, maintenance,
insurance, management, replacement and repair of the Building (excluding
Property Taxes), including, without limitation:

 

(i)                                     management fees for the management of
the Building or if no managing agent is employed by Landlord, a sum in lieu
thereof which is not in excess of the rate of compensation then being charged
for comparable buildings in San Francisco, California, but in no event less than
five percent (5%) of all Gross Rental derived from the Building (“Gross Rental”
shall mean base rent and any additional rent payable by tenants);

 

(ii)                                  insurance premiums and the deductible
portion for any insurance Landlord now or hereafter maintains, such coverage may
include property, casualty, liability, earthquake, rental interruption, or
workers compensation insurance;

 

(iii)                               salaries, wages, and other amounts paid or
payable for personnel including the Building manager, superintendent, operation
and maintenance staff, and other employees of Landlord involved in the
maintenance and operation of the Building, including contributions and premiums
towards fringe benefits, unemployment, disability and worker’s compensation
insurance, pension plan contributions and similar premiums and contributions and
the total charges of any independent contractors or property managers engaged in
the operation, repair, care, maintenance and cleaning of any portion of the
Building;

 

(iv)                              cleaning expenses, including, without
limitation, janitorial services, window cleaning, and garbage and refuse plants;

 

(v)                                 landscape expenses, including, without
limitation, irrigation, trimming, mowing, fertilizing, seeding, and replacing
plants;

 

(vi)                              heating, ventilating, air conditioning, steam
and other utility expenses, including, without limitation, fuel, gas,
electricity, water, sewer, telephone, waste, garbage and other services;

 

(vii)                           maintaining operating, repairing and replacing
components of equipment or machinery, including, without limitation, heating,
refrigeration, ventilation, electrical, plumbing, mechanical, elevator,
escalator, sprinklers, fire/life safety, security and energy management system,
including service contractors, maintenance contracts, supplies and parts;

 

(viii)                        other items of repair or maintenance of elements
of the Building;

 

(ix)                              the costs of policing, security and
supervision of the Building;

 

9

--------------------------------------------------------------------------------


 

(x)                                 fair market rental and other costs with
respect to the management office for the Building;

 

(xi)                              the cost of the rental of any machinery or
equipment and the cost of supplies used in the maintenance and operation of the
Building;

 

(xii)                           audit fees and the cost of accounting services
incurred in the preparation of statements referred to in this Lease and
financial statements, and in the computation of the rents and charges payable by
tenants of the Building;

 

(xiii)                        capital expenditures (a) made primarily to reduce
Operating Expenses or to comply with any laws or other governmental requirements
applicable to the Building with which the Building was not required to comply
during the Base Year, or to comply with any amendment or other change to the
enactment or interpretation of any laws or other governmental requirements from
its enactment or interpretation during the Base Year, or (b) for replacements
(as opposed to additions or new improvements) of items located in the common
areas of the Building, required to keep such areas in good condition; provided
all such permitted capital expenditures (together with reasonable financing
charges) shall be amortized for purposes of this Lease over the shorter of
(x) their useful lives, or (y) the period during which the reasonably estimated
savings in Operating Expenses equals the expenditures, together with interest on
the unamortized balance at the reference rate charged, as of the date such
improvements or capital assets are constructed or acquired, by the Bank of
America, San Francisco main office, plus two percent (2%) per annum or such
higher rate as may have been paid by Landlord on funds borrowed for the purpose
of constructing such capital improvements, but in either case not more than the
maximum rate permitted by law at the time such capital improvements or capital
assets are constructed or acquired;

 

(xiv)                       legal fees and expenses;

 

(xv)                          payments under any easement, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs in any planned development; and

 

(xvi)                       depreciation of all personal property, supplies,
tools, equipment and fixtures used in the management, operation and maintenance
of the Building, including, without limitation, furniture and artwork provided
in the corridors and common areas of the Building.

 

(c)                                  Exclusions from Operating Expenses.
Operating Expenses shall not include the following:  (i) costs of alteration of
the premises of tenants of the Building; (ii) interest and principal payments on
mortgages, other debt costs, or rental payments under any ground lease;
(iii) real estate brokerage and leasing commissions; (iv) expenses incurred in
enforcing obligations of other tenants of the Building; (v) salaries and other
compensation of executive officers of the managing agent of the Building senior
to the Building director of leasing or manager; (vi) costs of any special
service provided to any one tenant of the Building

 

10

--------------------------------------------------------------------------------


 

but not to tenants of the Building generally, including without limitation,
improvement allowances, tenant concessions, and other similar costs and expenses
(including permit, license and inspection fees); (vii) costs of marketing or
advertising the Building; (viii) costs of capital improvements, except as
provided in Section 4.2(b) above; (ix) depreciation; (x) marketing costs
including leasing commissions, attorneys’ fees in connection with the
negotiation and preparation of letters, deal memos, letters of intent, leases,
subleases and/or assignments, space planning costs, and other costs and expenses
incurred in connection with lease, sublease and/or assignment negotiations and
transactions with present or prospective tenants or other occupants of the
Building; (xi) any expense for which Landlord actually receives reimbursement
from insurance, condemnation awards, other tenants or any other source;
(xii) costs incurred in connection with the sale, financing, refinancing,
mortgaging, or other change of ownership of the Building; (xiii) rentals for
items (except when needed in connection with normal repairs and maintenance of
permanent systems) which if purchased, rather than rented, would constitute a
capital improvement that is not expressly includable as an Operating Expense in
Section 4.2(b) above; (xiv) costs incurred by Landlord in disputes between
Landlord and other tenants or Tenant (unless included in attorneys’ fees and
costs taxed to Tenant in connection with litigation); (xv) overhead and profit
increment paid by Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services in the Building to the extent the same materially exceeds
the costs of such goods and/or services available from unaffiliated third
parties on a competitive basis; (xvi) Landlord’s general corporate overhead and
general and administrative expenses; (xvii) electric power costs for which any
tenant directly contracts with the local public service company; (xviii) costs
arising from Landlord’s political or charitable contributions (other than
Building Owners and Managers Association); (xix) costs for acquisition of
sculpture, paintings and other objects of art; (xx) costs associated with the
operation of the business of the partnership or entity which constitutes
Landlord as the same are distinguished from the costs of operation of the
Building, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building, costs of any disputes between
Landlord and its employees (if any) not engaged in Building operation, or
outside fees paid in connection with disputes with other tenants; (xxi) expenses
incurred to repair or remedy damages caused by the gross negligence or willful
misconduct of Landlord or its agents; (xxii) reserves of any kind (except to the
extent included as part of an assessment under any planned unit development
covenants, conditions and restrictions recorded against the building);
(xxiii) fines, penalties, legal fees or other similar costs or charges incurred
by Landlord due to the violation of laws by any party other than Tenant
(including Landlord, its agents or any other tenant); (xxiv) damages, interest
or attorneys’ fees incurred due to a violation by Landlord (or claim of
violation against Landlord) under the terms of any lease or other agreement to
which Landlord is bound; and (xxv) the cost of any large scale abatement,
removal, or other remedial activities with respect to Hazardous Materials (as
defined below), provided, however, Operating Expenses may include the costs
attributable to those actions taken by Landlord in connection with the ordinary
operation and maintenance of the Building, including costs incurred in removing
limited amounts of Hazardous Materials from the Building when such removal or
spill is directly related to such ordinary maintenance and operation.

 

(d)                                 Adjustment. If the Building does not have
ninety-five percent (95%) occupancy during an entire calendar year, including
the Base Year, then the variable cost component of “Property Tax” and “Operating
Expenses” shall be equitably adjusted so that the total amount of Property Tax
and Operating Expenses equals the total amount which would

 

11

--------------------------------------------------------------------------------


 

have been paid or incurred by Landlord had the Building been one hundred percent
(100%) occupied for the entire calendar year.

 

Section 4.3                                   Tax and Operating Expense
Adjustment.  In addition to the payment of Base Rent and other charges under
this Lease and during each Lease Year subsequent to the Base Year, Tenant shall
also pay Landlord: (i) Tenant’s Percentage Share of the total dollar increase,
if any, in Property Taxes for such year over Property Taxes for the Base Year;
and (ii) Tenant’s Percentage Share of the total dollar increase, if any, in
Operating Expenses paid or incurred by Landlord during such year over Operating
Expenses paid or incurred by Landlord during the Base Year (collectively, the
“Tax and Operating Expense Adjustment”). A decrease in Property Taxes or
Operating Expenses below the Base Year amounts shall not decrease the amount of
the Base Rent due hereunder or give rise to a credit in favor of Tenant.

 

Section 4.4                                   Adjustment Procedure; Estimates. 
The Tax and Operating Expense Adjustment shall be determined and paid as
follows:

 

(a)                                 Estimates. During each calendar year
subsequent to the Base Year, Landlord shall give Tenant written notice of its
estimate of the Property Tax and Operating Expense Adjustment for that calendar
year. On or before the first day of each calendar month during the calendar
year, Tenant shall pay to Landlord one-twelfth (1/12th) of such estimated
amounts; provided, however, that, not more often than quarterly, Landlord may,
by written notice to Tenant, revise its estimate for such year, and subsequent
payments by Tenant for such year shall be based upon such revised estimate.

 

(b)                                 Landlord’s Statement. Within one hundred
twenty (120) days after the close of each Lease Year or as soon thereafter as is
practicable, Landlord shall deliver to Tenant a statement of that year’s
Property Taxes and Operating Expenses, and the actual Tax and Operating Expense
Adjustment, as determined by Landlord (the “Landlord’s Statement”). No delay in
providing the Landlord Statement shall act as a waiver of Landlord’s right to
increase in payment pursuant to the Tax and Operating Expense Adjustment. Such
Landlord’s Statement shall be binding upon Tenant, except as specifically
provided in Section 4.5 below. If the amount of the actual Tax and Operating
Expense Adjustment is more than the estimated payments for such calendar year
made by Tenant, Tenant shall pay the deficiency to Landlord within five (5) days
after receipt of the Landlord’s Statement. If the amount of the actual Tax and
Operating Expense Adjustment is less than the estimated payments for such
calendar year made by Tenant, any excess shall be credited against the next Rent
due (as hereinafter defined) next payable by Tenant under this Lease or, if the
Lease Term has expired, any excess shall be paid to Tenant. For any partial
Lease Year at the beginning or end of the Term, the Tax and Operating Expense
Adjustment shall be prorated on the basis of a 365-day year by computing
Tenant’s Share of the increases in Operating Costs and Taxes for the entire year
and then prorating such amount for the number of days during such year included
in the Lease Term.

 

(c)                                  Termination. If this Lease shall terminate
on a day other than the end of a calendar year, the amount of the Tax and
Operating Expense Adjustment to be paid that is applicable to the calendar year
in which such termination occurs shall be prorated on the basis of the number of
days from January 1 of the calendar year to the termination date bears to 365.
The termination of this Lease shall not affect the obligations of Landlord and
Tenant pursuant to Section 4.3 to be performed after such termination.
Notwithstanding the termination of this

 

12

--------------------------------------------------------------------------------


 

Lease, Landlord shall pay to Tenant or Tenant shall pay to Landlord, as the case
may be, within ten (10) days after Tenant’s receipt of Landlord’s final Landlord
Statement for the calendar year in which this Lease terminates, the amount of
Tenant’s Tax and Operating Expense Adjustment for that year, as finally
determined by Landlord, and the total amount previously paid by Tenant on
account thereof.

 

Section 4.5                                   Review of Landlord’s Statement. 
Provided, that Tenant is not then in default in the payment of Base Rent beyond
any applicable grace or cure period, and provided further that Tenant strictly
complies with the provisions of this Section 4.5, Tenant shall have the right,
once each calendar year, to review supporting data for any portion of a
Landlord’s Statement (provided, however, Tenant may not have an audit or review
right to all documentation relating to Building operations as this would far
exceed the relevant information necessary to properly document a pass-through
billing statement, but real estate tax statements, and information on utilities,
repairs, maintenance and insurance will be available and provided further that
such audit or review shall be of information relating to Landlord’s Statement
not more than one (1) year before the Landlord’s Statement in question), in
accordance with the following procedure:

 

(a)                                 Notice. Tenant shall, within sixty (60) days
after any such Landlord’s Statement is delivered, deliver a written notice to
Landlord specifying the portions of the Landlord’s Statement that are claimed to
be incorrect, and Tenant shall simultaneously pay to Landlord all amounts due
from Tenant to Landlord as specified in the Landlord’s Statement. Except as
expressly set forth below, in no event shall Tenant be entitled to withhold,
deduct, or offset any monetary obligation of Tenant to Landlord under the Lease
(including, without limitation, Tenant’s obligation to make all payments of Base
Rent and all payments of Tenant’s Tax and Operating Expense Adjustment) pending
the completion of and regardless of the results of any review of records under
this Section 4.5. The right of Tenant under this Section 4.5 may only be
exercised once for any Landlord’s Statement and must be exercised within one
year after the date of the Landlord’s Statement, and if Tenant fails to meet any
of the above conditions as a prerequisite to the exercise of such right, the
right of Tenant under this Section 4.5 for a particular Landlord’s Statement
shall be deemed waived.

 

(b)                                 Records. Tenant acknowledges that Landlord
maintains its records for the Building at Landlord’s manager’s corporate offices
presently located at the address at the Building set forth in Section 1.15 and
Tenant agrees that any review of records under this Section 4.5 shall be at the
sole expense of Tenant and shall be conducted by an independent firm of
certified public accountants of national standing. Tenant acknowledges and
agrees that any records reviewed under this Section 4.5 constitute confidential
information of Landlord, which shall not be disclosed to anyone other than the
accountants performing the review and the principals of Tenant who receive the
results of the review. The disclosure of such information to any other person,
whether or not caused by the conduct of Tenant, shall constitute a material
breach of this Lease.

 

(c)                                  Landlord’s Review; Reconciliation. Any
errors disclosed by the review shall be promptly corrected by Landlord,
provided, however, that if Landlord disagrees with any such claimed errors,
Landlord shall have the right to cause another review to be made by an
independent firm of certified public accountants of national standing. In the
event of a disagreement between the two accounting firms, the review that
discloses the least amount of

 

13

--------------------------------------------------------------------------------


 

deviation from the Landlord’s Statement shall be deemed to be correct. In the
event that the results of the review of records (taking into account, if
applicable, the results of any additional review caused by Landlord) reveal that
Tenant has overpaid obligations for a preceding period, the amount of such
overpayment shall be credited against Tenant’s subsequent installment
obligations to pay the estimated Tax and Operating Expense Adjustment. In the
event that such results show that Tenant has underpaid its obligations for a
preceding period, Tenant shall be liable for Landlord’s actual accounting fees,
and the amount of such underpayment shall be paid by Tenant to Landlord with the
next succeeding installment obligation of estimated Tax and Operating Expense
Adjustment.

 

Section 4.6                                   Late Charge; Interest.

 

(a)                                 Late Charge. Tenant hereby acknowledges that
late payment of rent and other sums due hereunder after the expiration of any
applicable grace period will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed on Landlord by the terms of any mortgage
or trust deed covering the Premises. Accordingly, if any installment of rent or
any other sums due from Tenant shall not be received by Landlord when due or if
a grace period is applicable, prior to the expiration of the grace period,
Tenant shall pay to Landlord a one-time late charge equal to five percent (5%)
of such overdue amount (i.e., multiple late charges shall not be due with
respect to a single overdue amount nor will late charges be assessed where the
subject overdue amount is a late charge). The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of the late payment by Tenant. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant’s default with respect
to an overdue amount, or prevent Landlord from exercising any of the other
rights or remedies provided for herein, at law or in equity.

 

(b)                                 Default Interest. Any amount due to
Landlord, if not paid when due, shall bear interest from the date due until paid
at the rate that is the lesser of (i) ten percent (10%) per annum, and (ii) the
highest rate legally permitted, provided, that interest shall not be payable on
late charges incurred by Tenant nor on any amounts upon which late charges are
paid by Tenant to the extent such interest would cause the total interest to be
in excess of that legally permitted. Payment of interest shall not excuse or
cure any default hereunder by Tenant.

 

Section 4.7                                   Additional Rent.  For purposes of
this Lease, all amounts payable by Tenant to Landlord pursuant to this Lease,
whether or not denominated as such, shall constitute additional rental
hereunder. Such additional rental, together with the Base Rent, Rent Adjustment,
and Tax and Operating Expense Adjustment, shall sometimes be referred to in this
Lease as “Rent”.

 

Section 4.8                                   Additional Taxes.  In addition to
all other sums to be paid by Tenant hereunder, Tenant shall pay or reimburse
Landlord upon demand for any and all of the following items (hereinafter
collectively referred to as “Impositions”) whether or not now customary or in
the contemplation of the parties hereto: taxes (other than local, state and
federal partnership or corporate income taxes measured by the net income of
Landlord from all sources and other than estate or inheritance taxes),
assessments (including, without limitation, all assessments for public
improvements, services or benefits, irrespective of when commenced or
completed), excises,

 

14

--------------------------------------------------------------------------------


 

levies, business taxes, possessory interest taxes, license, permit, inspection
and other authorization fees, transit development fees, assessments or charges
for housing funds, service payments in lieu of taxes and any other fees or
charges of any kind, which are levied, assessed, confirmed or imposed by any
public authority, but only to the extent the Impositions are (a) upon or
measured by the rental or other charges payable hereunder, including, without
limitation, any gross receipts tax or excise tax levied by the City and County
of San Francisco, the State of California, the Federal Government or any other
governmental body with respect to the receipt of such rental; (b) upon, with
respect to or by reason of the development, possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion thereof; (c) upon, measured by or reasonably
attributable to the cost or value of Tenant’s equipment, furniture, fixtures and
other personal property located in the Premises or the cost or value of any
leasehold improvements made in or to the Premises, regardless of whether title
to such improvements shall be in Tenant or Landlord; or (d) upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises. In the event that it shall not be
lawful for Tenant to reimburse Landlord for the Impositions but it is lawful to
increase the rental to take into account Landlord’s payment of the Impositions,
the rental payable to Landlord under this Lease shall be revised to net Landlord
the same net return without reimbursement of Impositions as would have been
received by Landlord with reimbursement of Impositions.  All such Impositions
shall be paid and/or satisfied prior to delinquency.

 

ARTICLE V
SECURITY DEPOSIT

 

Upon the execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit described in Section 1.12 above. The Security Deposit is made
by Tenant to secure the faithful performance of all the terms, covenants and
conditions of this Lease to be performed by Tenant. If Tenant shall default with
respect to any covenant or provision hereof, Landlord may use, apply or retain
all or any portion of the Security Deposit to cure such default or to compensate
Landlord for any loss or damage which Landlord may suffer thereby. If Landlord
so uses or applies all or any portion of the Security Deposit, Tenant shall
immediately upon written demand deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to the full amount hereinabove
stated. Landlord may from time to time require Tenant to increase the amount of
the Security Deposit in order for the Security Deposit to bear the same ratio to
the then Base Rent as the initial Security Deposit bears to the initial Base
Rent. Tenant’s failure to do so shall be a material breach of this Lease.
Landlord shall not be required to keep the Security Deposit separate from its
general accounts. If Tenant performs all of Tenant’s obligations hereunder, the
Security Deposit, or so much thereof as has not theretofore been applied by
Landlord, shall be returned, without payment of interest or other increment for
its use, to Tenant (or, at Landlord’s option, to the last assignee, if any, of
Tenant’s interest hereunder) within a reasonable period of time (not to exceed
thirty (30) days) after the expiration or termination of this Lease and
surrender of the Premises by Tenant; provided, that Landlord may retain the
Security Deposit as security for the payment of any Tax and Operating Expense
Adjustment following an expiration or termination pursuant to
Section 4.4(c) above and shall, upon the determination of such adjustment, apply
the retained Security Deposit against any deficiency due Landlord and return the
balance, if any, to Tenant. No trust relationship is created herein between
Landlord and Tenant with respect to the Security Deposit. The Security Deposit
shall not be considered an advance payment of rental or a measure of Landlord’s
damages in case of default

 

15

--------------------------------------------------------------------------------


 

by Tenant. TENANT HEREBY WAIVES THE PROVISIONS OF SECTION 1950.7 OF THE
CALIFORNIA CIVIL CODE, AND ALL OTHER PROVISIONS OF LAW, NOW OR HEREAFTER IN
FORCE, WHICH PROVIDE THAT LANDLORD MAY CLAIM FROM A SECURITY DEPOSIT ONLY THOSE
SUMS REASONABLY NECESSARY TO REMEDY DEFAULTS IN THE PAYMENT OF RENT, TO REPAIR
DAMAGE CAUSED BY TENANT OR TO CLEAN THE PREMISES, IT BEING AGREED THAT LANDLORD
MAY, IN ADDITION, CLAIM THOSE SUMS REASONABLY NECESSARY TO COMPENSATE LANDLORD
FOR ANY OTHER LOSS OR DAMAGE, FORESEEABLE OR UNFORESEEABLE, CAUSED BY THE BREACH
OF THIS LEASE OR THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR ANY OFFICER,
EMPLOYEE, AGENT, CONTRACTOR OR INVITEE OF TENANT.

 

ACKNOWLEDGED AND AGREED:

 

TENANT:

 

ARTICLE VI
USE OF PREMISES

 

Section 6.1                                   Tenant’s Permitted Use.

 

(a)                                 Tenant shall use the Premises only for
Tenant’s Permitted Use as set forth in Section 1.13 above and shall not use or
permit the Premises to be used for any other purpose. Tenant shall, at its sole
cost and expense, obtain all governmental licenses and permits required to allow
Tenant to conduct Tenant’s Permitted Use. Landlord disclaims any warranty that
the Premises are suitable for Tenant’s use and Tenant acknowledges that it has
had a full opportunity to make its own determination in this regard. Nothing
contained in this Lease shall grant to Tenant the exclusive right to conduct
within the Building the business to be conducted by Tenant within the Premises
or otherwise limit the right of Landlord to lease space in the Building to any
other tenants as it deems proper.

 

(b)                                 As further consideration to Landlord to
enter into this Lease, Tenant covenants and agrees as follows:

 

(i)                                     Tenant shall not conduct or permit to be
conducted in the Premises any sale by auction, or any fire, distress or
bankruptcy sale.

 

(ii)                                  Tenant shall not place or install in the
Premises or permit the use in the Premises of any video games, pinball machines
or other devices or equipment for amusement or recreation, or any vending
machines (except for typical food vending machines used in Comparable Building
for the use of Tenant’s employees), newspaper racks, or other coin-operated
devices.

 

(iii)                               Tenant shall not store, display or sell
goods or merchandise outside the boundaries of the Premises, nor shall Tenant
place or permit portable signs or any other objects or devices to be stored or
to remain outside such boundaries, nor shall Tenant solicit in any manner in any
portion of the common area.

 

16

--------------------------------------------------------------------------------


 

(iv)                              Tenant shall not use any advertising media
which may be heard outside of the Premises and Tenant shall not place or permit
the placement of any radio or television antenna, loudspeaker, sound amplifier,
phonograph, searchlight, flashing light or other device of any nature outside of
the boundaries of the Premises (except for Tenant’s approved identification sign
or signs) or at any place where the same may be seen or heard outside of the
Premises.

 

(v)                                 Tenant shall not do or permit to be done in,
on or about the Premises, nor bring or keep or permit to be brought or kept
therein, anything which is prohibited by or will in any way conflict with any
law, statute, ordinance or governmental rule or regulation now in force or which
may hereafter be enacted or promulgated, or which is prohibited by the standard
form of fire insurance policy or will in any way increase the existing rate of,
affect or cause the cancellation of any fire or other insurance covering the
Building or any part thereof or any contents therein. Tenant shall not do or
permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants in the Building, or
injure or annoy them, or use or allow the Premises to be used for any improper,
immoral, unlawful or objectionable purpose, nor shall Tenant cause, maintain or
permit any nuisance in, or about the Premises or commit or suffer to be
committed any waste in or upon the Premises.

 

(vi)                              Tenant shall not do anything or permit the
doing of anything in connection with Tenant’s business or advertising which in
the reasonable judgment of Landlord may reflect unfavorably on Landlord, the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord and Tenant.

 

Section 6.2                                   Compliance With Laws and Other
Requirements.

 

(a)                                 Applicable Law. Tenant shall at its sole
cost and expense promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force (including, without limitation, the Americans With
Disabilities Act and Environmental Laws (defined hereinafter)), with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted, with any direction or occupancy certificate issued
pursuant to any law by any public officer or officers, as well as the provisions
of all recorded documents affecting the Premises, as they related to or affect
the condition, use or occupancy of the Premises, excluding requirements of
structural changes not related to or affected by improvements made by or for
Tenant or Tenant’s use of the Premises (collectively, the “Applicable Law”). The
parties acknowledge and agree that Tenant’s obligation to comply with the
Applicable Law as provided herein is a material part of the bargained for
consideration for this Lease. Tenant’s obligation under this paragraph shall
include, without limitation, the responsibility of Tenant to make substantial
repairs and alterations to the Premises, regardless of, among other factors, the
relationship of the cost of curative action to the rental payable under this
Lease, the length of the then remaining term hereof, the relative benefit of the
repairs to Tenant, the degree in which the curative action may interfere with
Tenant’s use or enjoyment of the Premises, the likelihood that the parties
contemplated the particular law involved, and whether the law involved is
related to Tenant’s particular use of the Premises. Tenant waives any rights now
or hereafter in whole or in part to otherwise seek redress against

 

17

--------------------------------------------------------------------------------


 

the Applicable Law to terminate this Lease, to receive any abatement,
diminution, reduction or suspension of payment of rent, or to compel Landlord to
make any repairs to comply with any such legal requirements, on account of any
such occurrence or situation.

 

(b)                                 No Violation. Tenant shall not use the
Premises, or permit the Premises to be used, in any manner which: (a) violates
any Applicable Law; (b) causes or is reasonably likely to cause damage to the
Building or the Premises; (c) violates a requirement or condition of any fire
and extended insurance policy covering the Building and/or the Premises, or
increases the cost of such policy; (d) constitutes or is reasonably likely to
constitute a nuisance, annoyance or inconvenience to other tenants or occupants
of the Building or its equipment, facilities or systems; (e) interferes with, or
is reasonably likely to interfere with, the transmission or reception of
microwave, television, radio, telephone or other communication signals by
antennae or other facilities located in the Building; or (f) violates the
Rules and Regulations described in Section 18.2.

 

(c)                                  Disability Access Obligations.  Tenant
hereby agrees to use reasonable efforts to notify Landlord if Tenant makes any
Alterations or improvements to the Premises that might impact accessibility to
the Premises or Building under any disability access laws, and any disability
access improvements to the Building or Premises required due to Alterations or
improvements made to the Premises by Tenant shall be the responsibility of
Tenant.  Landlord hereby agrees to use reasonable efforts to notify Tenant if
Landlord makes any alterations or improvements to the Premises that might impact
accessibility to the Premises or Building under any disability access laws. 
Landlord and Tenant hereby acknowledge that prior to the execution of this
Lease, Landlord and Tenant executed a Disability Access Obligations Notice
pursuant to San Francisco Administrative Code Chapter 38.  In addition, Tenant
acknowledges receipt from Landlord of an Access Information Notice in Tenant’s
requested language as required by San Francisco Administrative Code Chapter 38,
and Tenant hereby confirms that Tenant’s requested language is English.  Tenant
acknowledges that such notices comply with the requirements of San Francisco
Administrative Code Chapter 38.  Moreover, Tenant hereby waives any and all
rights under and benefits of Chapter 38 of the San Francisco Administrative Code
or under any similar law, statute, or ordinance now or hereafter in effect.

 

(d)                                 Landlord’s Obligations.  Except to the
extent allocated to Tenant in Section 6.2(a) above (i) Landlord shall be
responsible for making any disability access improvements to the portions of the
common areas of the Building that are in Tenant’s path of travel to the Premises
and are required by Applicable Law with respect to disability access and
(ii) Landlord shall be responsible for causing, as of the date of delivery of
the Premises to Tenant, the Base Building to comply with all Applicable Laws
required for Tenant to occupy the Premises for the purposes leased.  For
purposes of the foregoing, “Base Building” means the structural portions of the
Building (including exterior walls, roof, foundation and core of the Building),
the exterior of the Building and all Base Building systems, including, without
limitation, elevator, plumbing, air conditioning, heating, electrical, security,
life safety and power, except those special systems installed for specific
tenants and the portion of any other Building system within any specific tenant
space which exclusively serves such tenant or is otherwise the responsibility of
such tenant pursuant to its lease.  Landlord shall be permitted to include in
Operating Expenses any costs or expenses incurred by Landlord under this
Section 6.2(d).

 

18

--------------------------------------------------------------------------------


 

Section 6.3                                   Hazardous Materials.

 

(a)                                 Prohibition. No Hazardous Materials (as
defined herein), shall be Handled (as also defined herein), upon, about, above
or beneath the Premises or any portion of the Building by or on behalf of
Tenant, its subtenants or its assignees, or their respective contractors,
clients, officers, directors, employees, agents, or invitees. Notwithstanding
the foregoing, normal quantities of Tenant’s Hazardous Materials customarily
used in the operation and use of general office activities (e.g., copier fluids
and cleaning supplies) may be handled in accordance with applicable
Environmental Law at the Premises without Landlord’s prior written consent.

 

(b)                                 Remediation. Notwithstanding the obligation
of Tenant to indemnify Landlord pursuant to this Lease, Tenant shall, at its
sole cost and expense, promptly take all actions required by any Regulatory
Authority (as defined herein), or necessary for Landlord to make full economic
use of the Premises or any portion of the Building, which requirements or
necessity arises from the Handling of Tenant’s Hazardous Materials upon, about,
above or beneath the Premises or any portion of the Building. Such actions shall
include, but not be limited to, the investigation of the environmental condition
of the Premises or any portion of the Building, the preparation of any
feasibility studies or reports and the performance of any cleanup, remedial,
removal or restoration work. Tenant shall take all actions necessary to restore
the Premises or any portion of the Building to the condition existing prior to
the introduction of Tenant’s Hazardous Materials, notwithstanding any less
stringent standards or remediation allowable under applicable Environmental
Laws. Tenant shall nevertheless obtain Landlord’s written approval prior to
undertaking any actions required by this Section, which approval shall not be
unreasonably withheld so long as such actions would not potentially have a
material adverse long-term or short-term effect on the Premises or any portion
of the Building.  Tenant shall not be responsible for, nor have any liability
with respect to, any Hazardous Materials existing in the Premises prior to the
Commencement Date or for any Hazardous Materials brought upon the Premises by
Landlord or persons operating under the direction of Landlord.

 

(c)                                  Additional Documents. Tenant agrees to
execute commercially reasonable affidavits, representations, and the like from
time to time at Landlord’s request stating Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials on the Premises.

 

(d)                                 Environmental Laws. As used herein,
“Environmental Laws” means and includes all now and hereafter existing statutes,
laws, ordinances, codes, regulations, rules, rulings, orders, decrees,
directives, policies and requirements by any Regulatory Authority regulating,
relating to, or imposing liability or standards of conduct concerning public
health and safety or the environment.

 

(e)                                  Hazardous Materials. As used herein,
“Hazardous Materials” means: (a) any material or substance: (i) which is defined
or becomes defined as a “hazardous substance”, “hazardous waste,” “infectious
waste,” “chemical mixture or substance,” or “air pollutant” under Environmental
Laws; (ii) containing petroleum, crude oil or any fraction thereof;
(iii) containing polychlorinated biphenyls (PCB’s); (iv) containing asbestos;
(v) which is radioactive; or (vi) which is infectious; or (b) any other material
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense,

 

19

--------------------------------------------------------------------------------


 

and are defined, or become defined by environmental laws; or (c) materials which
cause a nuisance upon or waste to the Premises or any portion of the Building.

 

(f)                                   Handle. As used herein, “Handle,”
“handle,” “Handled,” “handled,” “Handling,” or “handling” shall mean any
installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, presence, migration, emission,
abatement, removal, transportation, or any other activity of any type in
connection with or involving Hazardous Materials.

 

(g)                                  Regulatory Authority. As used herein,
“Regulatory Authority” shall mean any federal, state or local governmental
agency, commission, board or political subdivision.

 

Section 6.4                                   OFAC Certification.  Tenant hereby
warrants, represents and covenants to and for the benefit of Landlord as
follows:

 

(a)                                 Tenant and each of Tenant’s respective
subsidiaries, predecessors, agents, direct and indirect owners and their
respective affiliates (collectively, the “Tenant Parties”) have at all
applicable times been, are now and will in the future be, in compliance with all
laws, statutes, rules and regulations of any federal, state or local
governmental authority in the United States of America applicable to the Tenant
Parties and all beneficial owners of the Tenant Parties, including, without
limitation, those laws, regulations, and sanctions, state and federal, criminal
and civil, that (a) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (b) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers, or
otherwise engaged in activities contrary to the interests of the United States;
(c) require identification and documentation of the parties with whom a
financial institution conducts business; or (d) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations and sanctions shall
be deemed to include the USA PATRIOT ACT of 2001, Publ. L. No. 107-56, the Bank
Secrecy Act, 31 U.S.C. Section 5311, et. Seq., the Trading with the Enemy Act,
50 U.S.C. App. Section 1, et seq., the International Emergency Economic Powers
Act, 50 U.S.C. Section 1701, et. Seq., and the sanction regulations promulgated
pursuant thereto by the Office of Foreign Asset Control, Department of the
Treasury (“OFAC”), as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Section 1956 and 1957, and executive orders promulgated
pursuant to any of the foregoing, including, without limitation, Executive Order
No. 13224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”) (the Order and
the foregoing rules, regulations, legislation, or orders are collectively called
the “Anti-Money Laundering Laws”). Tenant agrees to make Tenant’s policies,
procedures and practices regarding compliance with the Anti-Money Laundering
Laws available to Landlord for its review and inspection during normal business
hours and upon reasonable prior notice;

 

(b)                                 Tenant has not, after due investigation and
inquiry, knowledge or notice of any fact, event, circumstance, situation or
condition which could reasonably be expected to result in (i) any action,
proceeding, investigation,

 

20

--------------------------------------------------------------------------------


 

charge, claim, report or notice being filed, commenced or threatened against any
of them alleging any failure to comply with the Anti-Money Laundering Laws, or
(ii) the imposition of any civil or criminal penalty against any of them for any
failure to so comply;

 

(c)                                  none of the Tenant Parties are owned or
controlled by, nor acts for or on behalf of, any person or entity on the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Anti-Money Laundering Laws (collectively the
“Lists”) or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Anti-Money
Laundering Laws;

 

(d)                                 Tenant and the Tenant Parties are not
included in the Lists;

 

(e)                                  prior to any changes in direct or indirect
ownership of Tenant, Tenant shall give a written notice to Landlord signed by
Tenant (i) advising Landlord in reasonable detail as to the proposed ownership
change, and (ii) reaffirming that the representations and warranties herein
contained will remain true and correct. Should Tenant obtain knowledge that
Tenant or any of the Tenant Parties have become listed on the Lists or have been
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Tenant shall immediately
notify Landlord; and

 

(f)                                   Tenant shall defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing certification.

 

ARTICLE VII
UTILITIES AND SERVICES

 

Section 7.1                                   Building Services.  Landlord
agrees to furnish or cause to be furnished to the Premises the following
utilities and services, subject to the conditions and standards set forth
herein:

 

(a)                                 Elevator Service. Non-attended automatic
elevator service (if the Building has such equipment serving the Premises), in
common with Landlord and other tenants and occupants and their agents and
invitees.

 

(b)                                 HVAC. During Business Hours, such air
conditioning, heating and ventilation as, in Landlord’s reasonable judgment and
consistent with Comparable Buildings, are required for the comfortable use and
occupancy of the Premises and within ASHRAE’s range of 68 — 78 degrees;
provided, however, that if Tenant shall require heating, ventilation or air
conditioning in excess of that which Landlord shall be required to provide
hereunder, Landlord may provide such additional heating, ventilation or air
conditioning at such rates and upon such additional conditions as shall be
determined by Landlord from time to time.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Water. Water for drinking and if rest rooms
are within the Premises, rest room purposes.

 

(d)                                 Janitorial and Cleaning. Reasonable
janitorial and cleaning services, provided that the Premises are used
exclusively for office purposes and are kept reasonably in order by Tenant. If
the Premises are not used exclusively as offices, Landlord, at Landlord’s sole
discretion, may require that the Premises be kept clean and in order by Tenant,
at Tenant’s expense, to the satisfaction of Landlord and by persons approved by
Landlord; and, in all events, Tenant shall pay to Landlord the cost of removal
of Tenant’s refuse and rubbish, to the extent that the same exceeds the refuse
and rubbish attendant to normal office usage.

 

(e)                                  Electricity. At all reasonable times,
electric service equal to the product of five (5) watts per square foot
multiplied by the rentable square feet of the Premises, excluding the wattage in
connection with Building HVAC systems (the “wattage allowance”); provided,
however, that: (i) without Landlord’s consent, Tenant shall not install, or
permit the installation, in the Premises of any computers, word processors,
electronic data processing equipment or other type of equipment or machines
which will increase Tenant’s use of electric current in excess of the wattage
allowance; (ii) if Tenant shall require electric service which may disrupt the
provision of electrical service to other tenants or be in excess of the wattage
allowance, Landlord may refuse to grant its consent or may condition its consent
upon Tenant’s payment of the cost of installing and providing any additional
facilities required to furnish such excess power to the Premises and upon the
installation in the Premises of electric current meters to measure the amount of
electricity consumed, in which latter event Tenant shall pay for the cost of
such meter(s) and the cost of installation, and repair thereof, as well as for
all excess electric current consumed at the rates charged by the applicable
local public utility, plus a reasonable amount to cover the additional expenses
incurred by Landlord in keeping account of the electricity so consumed; and
(iii) if Tenant’s increased electrical requirements will materially affect the
temperature level in the Premises or the Building, Landlord’s consent may be
conditioned upon Tenant’s requirement to pay such amounts as will be incurred by
Landlord to install and operate any machinery or equipment necessary to restore
the temperature level to that otherwise required to be provided by Landlord,
including, but not limited to, the cost of modifications to the air conditioning
system. Tenant covenants that at all time its use of electric current shall
never exceed the capacity of the feeders, risers or electrical installations of
the Building. If submetering of electricity in the Building will not be
permitted under future laws or regulations, the Rent will then be equitably and
periodically adjusted to include an additional payment to Landlord reflecting
the cost to Landlord for furnishing electricity to Tenant in the Premises. 
Notwithstanding the foregoing, any electricity consumed by Tenant in connection
with any dedicated or supplemental heating, ventilating and/or air conditioning,
computer power, telecommunications and/or other special units or systems of
Tenant (including, without limitation, the equipment specified in (1) Item 4 of
Exhibit B-2 attached hereto, and (2) clause (ii) of the Tenant Alternates set
forth in Exhibit B-2 attached hereto), shall be separately metered and the cost
of such electricity shall be payable by Tenant to Landlord within thirty (30)
days after billing by Landlord.

 

(f)                                   Payments. Any amounts which Tenant is
required to pay to Landlord pursuant to this Section 7.1 shall be payable upon
demand by Landlord and shall constitute additional rent.

 

22

--------------------------------------------------------------------------------


 

Section 7.2                                   Interruption of Service.  Landlord
shall not be liable for any failure to furnish, stoppage of, or interruption in
furnishing any of the services or utilities described in Section 7.1, when such
failure is caused by accident, breakage, repairs, strikes, lockouts, labor
disputes, labor disturbances, governmental regulation, civil disturbances, acts
of war, moratorium or other governmental action, or any other cause beyond
Landlord’s reasonable control, and, in such event, Tenant shall not be entitled
to any damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay Rent, Base Rent, Tax and Operating Expense Adjustment,
Additional Rent, and other charges required under this Lease or constitute or be
construed as a constructive or other eviction of Tenant. Further, in the event
any governmental authority or public utility promulgates or revises any law,
ordinance, rule or regulation, or issues mandatory controls or voluntary
controls relating to the use or conservation of energy, water, gas, light or
electricity, the reduction of automobile or other emissions, or the provision of
any other utility or service, Landlord may take any reasonably appropriate
action to comply with such law, ordinance, rule, regulation, mandatory control
or voluntary guideline and Tenant’s obligations hereunder shall not be affected
by any such action of Landlord. The parties acknowledge that safety and security
devices, services and programs provided by Landlord, if any, while intended to
deter crime and ensure safety, may not in given instances prevent theft or other
criminal acts, or ensure safety of persons or property. The risk that any safety
or security device, service or program may not be effective, or may malfunction,
or be circumvented by a criminal, is assumed by Tenant with respect to Tenant’s
property and interests, and Tenant shall obtain insurance coverage to the extent
Tenant desires protection against such criminal acts and other losses, as
further described in this Lease. Tenant agrees to cooperate in any reasonable
safety or security program developed by Landlord or required by Law. 
Notwithstanding the foregoing, if any interruption in, or failure or inability
to provide any of the services or utilities described in Section 7.1 is within
Landlord’s reasonable control and continues for five (5) or more consecutive
business days after Tenant’s written notice thereof to Landlord, and Tenant is
unable to use and does not use a material portion of the Premises for Tenant’s
business purposes as a result thereof, then Tenant shall be entitled to an
abatement of Base Rent and Tax and Operating Expense Adjustment, which abatement
shall commence as of the first day after the expiration of such five
(5) business day period, and shall be based on the extent of Tenant’s inability
to use the Premises for Tenant’s business.  The abatement provisions set forth
above shall be inapplicable to any interruption in, or failure or inability to
provide any of the services or utilities described in Section 7.1 that is caused
by (x) damage by fire or other casualty or a taking (it being acknowledged that
such situations shall be governed by Articles XI and XII, respectively), or
(y) the negligence or willful misconduct of Tenant or any of Tenant’s agents,
employees, contractors or invitees.

 

Section 7.3                                   Utility Deregulation.

 

(a)                                 Landlord Controls Selection. Landlord has
advised Tenant that presently Pacific Gas & Electric (“Electric Service
Provider”) is the utility company selected by Landlord to provide electricity
service for the Building. In the event of any utility deregulation whereby
California utility customers may choose service providers, Landlord may select
such utility service provider (each such company shall hereinafter be referred
to as an “Alternate Service Provider”) which it deems to be appropriate to
service the utility needs of tenants of the Building, with or without regard to
the rates charged by such utility service provider, so long as Landlord’s
selection is commercially reasonable. Landlord shall not, in any way, be liable
or responsible to Tenant for any loss or damage or expense which Tenant may
incur or sustain if,

 

23

--------------------------------------------------------------------------------


 

for any reasons beyond Landlord’s reasonable control, either the quantity or
character of electric service is changed or is no longer available or suitable
for Tenant’s requirements.

 

(b)                                 Tenant Shall Give Landlord Access. Tenant,
at no material charge to Tenant, shall cooperate with Landlord, the Electric
Service Provider, and any Alternate Service Provider at all times and, as
reasonably necessary, shall allow Landlord, Electric Service Provider, and any
Alternate Service Provider reasonable access to 44 Montgomery Street’s electric
lines, feeders, risers, wiring and any other machinery within the Premises.

 

(c)                                  Access Control.

 

(i)                                     Landlord shall provide access control to
the Building comparable to other office buildings in the Central Business
District in the San Francisco Financial District.

 

(ii)                                  Landlord’s access control to the Building
shall include on-site access control personnel 24-hours a day, 7-days a week,
365-days a year; requiring all Tenant employees to show building identification
cards to enter the Building; restricting access by Tenant invitees and guests to
those having permission by Tenant to enter the Building; and such other
rules and regulations adopted from time to time by Landlord.

 

(iii)                               Notwithstanding Landlord’s access control or
anything else contained in this Lease to the contrary, Landlord shall not be
liable for, and Tenant hereby waives and releases any and all claims, causes of
actions, damages, liabilities, costs and expenses resulting from unintended or
forced incursions into the Building (including, without limitation, criminal or
terrorist attacks).

 

(iv)                              Tenant shall have access to the Premises 24
hours a day, 365 days a year (subject to any temporary shutdown for repairs, for
security purposes, for compliance with any Applicable Laws, or due to a force
majeure event, or other causes beyond the reasonable control of Landlord).

 

Section 7.4                                   Energy Disclosure Regulations. 
Tenant acknowledges that Landlord may, from time to time, be required to
disclose certain information concerning the Building’s energy use pursuant to
California Public Resources Code Section 25402.10 and the regulations
promulgated pursuant thereto (collectively, together with any future law or
regulation regarding disclosure of energy efficiency data with respect to the
Building, “Energy Disclosure Regulations”).  Tenant shall cooperate with
Landlord with respect to any disclosure and/or reporting requirements pursuant
to any Energy Disclosure Regulations.  Without limiting the generality of the
foregoing, Tenant shall, within ten (10) days following request from Landlord,
disclose to Landlord all information requested by Landlord in connection with
the Energy Disclosure Regulations, including, but not limited to, the amount of
power or other utilities consumed within the Premises for which the meters for
such utilities are in Tenant’s name, the number of employees working within the
Premises, the operating hours for Tenant’s business in the Premises, and the
type and number of equipment operated by Tenant in the Premises.  Tenant
acknowledges that this information shall be provided on a non-confidential basis
and may be provided by Landlord to the applicable utility providers, the
California Energy Commission (and other governmental entities having
jurisdiction with respect to the Energy Disclosure

 

24

--------------------------------------------------------------------------------


 

Regulations), and any third parties to whom Landlord is required to make the
disclosures pursuant to the Energy Disclosure Regulations.  Tenant agrees that
neither Landlord nor any Mortgagee (as defined below) shall be liable for any
loss, cost, damage, expense or liability related to Landlord’s disclosure of
such information provided by Tenant.  In addition, Tenant represents to Landlord
that any and all information provided by Tenant to Landlord pursuant to this
paragraph shall be, to the best of Tenant’s knowledge, true and correct in all
material respects, Tenant acknowledges that Landlord shall rely on such
information, and Tenant shall indemnify, defend and hold harmless the Landlord
an any Mortgagee from and against all claims, demands, liabilities, damages,
losses, costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred in connection with or arising from any breach of the foregoing
representation and/or Tenant’s failure to timely provide any information
requested by Landlord pursuant to this paragraph.

 

ARTICLE VIII
MAINTENANCE AND REPAIRS

 

Section 8.1                                   Landlord’s Obligations.  Except as
expressly provided in Sections 8.2 and 8.3 below, Landlord shall maintain the
Building, all common areas and all Building systems (including, without
limitation, HVAC, plumbing, sprinklers, elevator, security and access control)
in good order and repair throughout the Lease Term consistent with the standards
of Comparable Buildings; provided, however, that Landlord shall not be liable
for any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
for such repairs or maintenance is given to Landlord by Tenant. Except as
provided in Section 7.2 or Article XI, there shall be no abatement of Rent, nor
shall there be any liability of Landlord, by reason of any injury or
inconvenience to, or interference with, Tenant’s business or operations arising
from the making of, or failure to make, any maintenance or repairs in or to any
portion of the Building.

 

Section 8.2                                   Tenant’s Obligations.  During the
Lease Term, Tenant shall, at its sole cost and expense, maintain the Premises in
good order and repair (including, without limitation, the carpet, wall covering,
doors, plumbing and other fixtures, equipment, alterations and improvements,
whether installed by Landlord or Tenant). Further, Tenant shall be responsible
for, and within twenty-one (21) days after demand by Landlord shall promptly
reimburse Landlord for, any damage to any portion of the Building or the
Premises caused by (a) Tenant’s activities in the Building or the Premises;
(b) the performance or existence of any alterations, additions or improvements
made by Tenant in or to the Premises; (c) the installation, use, operation or
movement of Tenant’s property in or about the Building or the Premises; or
(d) any act or omission by Tenant or its officers, partners, employees, agents,
contractors or invitees.

 

Section 8.3                                   Landlord’s Rights.  Landlord and
its contractors shall have the right, at all reasonable times and upon at least
twenty-four (24) hours prior written, oral or telephonic notice to Tenant at the
Premises, other than in the case of any emergency in which case no notice shall
be required, to enter upon the Premises to make any repairs to the Premises or
the Building reasonably or deemed reasonably necessary by Landlord and to erect
such equipment, including scaffolding, as is reasonably necessary to effect such
repairs.  Landlord shall use commercially reasonable efforts to conduct any such
activities at such times and in such manner so as to minimize their disruptive
effects upon Tenant’s business operations and its use and occupancy of the
Premises.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IX
ALTERATIONS, ADDITIONS, AND IMPROVEMENTS

 

Section 9.1                                   Landlord’s Consent; Conditions. 
Tenant shall not make or permit to be made any alterations, additions, or
improvements in or to the Premises (collectively, the “Alterations”) without the
prior written consent of Landlord, which consent may be given or withheld in
Landlord’s sole and absolute discretion if such Alterations are of a structural
nature; otherwise Landlord shall not unreasonably withhold, delay or condition
its approval of such Alterations. Landlord may impose as a condition to making
any Alterations such requirements as Landlord in its sole discretion deems
necessary or desirable, including, without limitation: Tenant’s submission to
Landlord, for Landlord’s prior written approval, of all plans and specifications
relating to the Alterations, and upon completion of the Alterations, Tenant’s
delivery to Landlord for its permanent files one reproducible set of “as built”
drawings showing the Alterations as constructed or installed in the Premises;
Landlord’s prior written approval of the time or times when the Alterations are
to be performed; Landlord’s prior written approval of the contractors and
subcontractors performing work in connection with the Alterations; employment of
union contractors and subcontractors who shall not cause labor disharmony;
Tenant’s receipt of all necessary permits and approvals from all governmental
authorities having jurisdiction over the Premises prior to the construction of
the Alterations; Tenant’s delivery to Landlord of such bonds and insurance as
Landlord shall reasonably require; Tenant’s payment to Landlord of all costs and
expenses incurred by Landlord because of Tenant’s Alterations, including, but
not limited to, costs incurred in reviewing the plans and specifications for,
and the progress of, the Alterations; and payment to Landlord of a construction
supervision fee in the amount of ten percent (10%) of the costs of the
Alterations.  Landlord may also require, as a condition to its consent to any
Alterations, that any architect retained by Tenant in connection with such
Alterations be certified as a Certified Access Specialist (CASp), and that
following the completion of such Alterations, such architect shall certify the
Premises as meeting all applicable construction-related accessibility standards
pursuant to California Civil Code Section 55.53.  Tenant is required to provide
Landlord written notice of whether the Alterations include the Handling of any
Hazardous Materials and whether these materials are of a customary and typical
nature for industry practices. Upon completion of the Alterations, Tenant shall
provide Landlord with copies of as-built plans. Neither the approval by Landlord
of plans and specifications relating to any Alterations nor Landlord’s
supervision or monitoring of any Alterations shall constitute any warranty by
Landlord to Tenant of the adequacy of the design for Tenant’s intended use or
the proper performance of the Alterations.  Notwithstanding the foregoing or
anything to the contrary contained elsewhere in this Article IX, Tenant shall
have the right, without Landlord’s consent, to make any Alteration that meets
all of the following criteria (a “Cosmetic Alteration”): (a) the Alteration is
decorative in nature (such as paint, carpet or other wall or floor finishes,
movable partitions or other such work), (b) Tenant provides Landlord with
twenty-one (21) days’ advance written notice of the commencement of such
Alteration, (c) such Alteration does not affect the Building’s electrical,
mechanical, life safety, plumbing, security, or HVAC systems or any other
portion of the base Building or any part of the Building other than the
Premises, (d) the work does not require a building permit or other governmental
permit, uses only new materials comparable in quality to those being replaced
and is performed in a workman like manner and in accordance with all Applicable
Laws, and (e) the cost of such Alteration, when aggregated with the cost of all
other Cosmetic Alterations performed during the previous twelve (12) month
period, does not exceed Fifty Thousand Dollars ($50,000.00) in the aggregate as
to all of the Premises.  At the time Tenant notifies Landlord of any Cosmetic
Alteration,

 

26

--------------------------------------------------------------------------------


 

Tenant shall give Landlord a copy of Tenant’s plans for the work.  If the
Cosmetic Alteration is of such a nature that formal plans will not be prepared
for the work, Tenant shall provide Landlord with a reasonably specific
description of the work.

 

Section 9.2                                   Performance of Alterations Work.

 

(a)                                 All work relating to the Alterations shall
be performed in compliance with the plans and specifications approved by
Landlord, all applicable laws, ordinances, rules, regulations and directives of
all governmental authorities having jurisdiction over the Premises and the
requirements of all carriers of insurance insuring the Premises and the
Building, the Board of Underwriters, Fire Rating Bureau, or similar
organization. All work shall be performed in a diligent, first class manner and
so as not to unreasonably interfere with any other tenants or occupants of the
Building. All costs incurred by Landlord relating to the Alterations shall be
payable to Landlord by Tenant as additional rent upon demand. No
asbestos-containing materials shall be used or incorporated in the Alterations.
No lead-containing surfacing material, solder, or other construction materials
or fixtures where the presence of lead might create a condition of exposure not
in compliance with Environmental Laws shall be incorporated in the Alterations.
Tenant’s contractors and subcontractors shall be acceptable to and approved by
Landlord, and shall be subject to administrative supervision by Landlord in
their use of the Building and their relationship with Landlord’s contractors or
contractors of other tenants in the Building. Notwithstanding anything to the
contrary contained in this Lease, Landlord’s approval of any contractors,
subcontractors, engineers, architects, suppliers, plans or specifications
submitted pursuant hereto shall not be deemed a warranty as to the adequacy of
the design, workmanship, quality of materials or compliance with any applicable
laws. Tenant’s Alterations shall be completed in a workmanlike manner and the
contractors and subcontractors engaged by Tenant shall employ persons and means
to insure so far as may be possible the progress of the Alterations without
interruption on account of strikes, work stoppage or similar causes of delay.
Any damage to the Building caused by Tenant or its contractors or subcontractors
in connection with the performance of the Alterations shall be repaired at
Tenant’s expense. Tenant agrees to obtain, carry and deliver to Landlord prior
to the commencement of any Alterations builder’s all risk insurance in amounts
and with endorsements or such coverage as Landlord may require.

 

(b)                                 Landlord may require Tenant to provide
Landlord at Tenant’s sole cost and expense a completion and performance bond in
an amount equal to the estimated cost of the Alterations to insure Landlord
against any liability for mechanic’s or materialmen’s liens and to insure the
completion of such work. Tenant shall also reimburse Landlord any and all costs
and expenses incurred by Landlord in connection with the construction of the
Alterations, including, without limitation, utilities, trash removal, and
temporary barricades, the review of any plans and specifications or supervision
of the construction of the Alterations, including, without limitation,
architects’ and engineering fees and an administrative fee in the amount of five
percent (5%) of the costs of construction of the Alterations.

 

Section 9.3                                   Liens.  Tenant shall pay when due
all costs for work performed and materials supplied to the Premises. Tenant
shall keep Landlord, the Premises and the Building free from all liens, stop
notices and violation notices relating to the Alterations or any other work
performed for, materials furnished to or obligations incurred by or for Tenant
and Tenant shall protect, indemnify, hold harmless and defend Landlord, the
Premises and the Building of and from any and all loss, cost, damage, liability
and expense, including attorneys’ fees, arising out of

 

27

--------------------------------------------------------------------------------


 

or related to any such liens or notices. Further, Tenant shall give Landlord not
less than seven (7) business days prior written notice before commencing any
Alterations in or about the Premises to permit Landlord to post appropriate
notices of non-responsibility. With respect to any Alterations having a cost in
excess of One Hundred Thousand Dollars ($100,000.00), Tenant shall also secure,
prior to commencing any Alterations, at Tenant’s sole expense, a completion and
lien indemnity bond satisfactory to Landlord for such work. Landlord shall have
the right to post and keep posted on the Premises any notices that may be
provided by law or which Landlord may deem to be proper for the protection of
Landlord, the Premises and the Building from such liens, and Tenant shall give
Landlord at least 5 days’ prior notice of the date of commencement of any
construction on the Premises in order to permit the posting of such notices.
During the progress of such work, Tenant shall, upon Landlord’s request, furnish
Landlord with lien releases covering all work theretofore performed. Tenant
shall satisfy or otherwise discharge all liens, stop notices or other claims or
encumbrances within ten (10) days after Landlord notifies Tenant in writing that
any such lien, stop notice, claim or encumbrance has been filed. If Tenant fails
to pay and remove such lien, claim or encumbrance within such ten (10) days,
Landlord, at its election, may pay and satisfy the same and in such event the
sums so paid by Landlord, with interest from the date of payment at the rate set
forth in this Lease for amounts owed Landlord by Tenant shall be deemed to be
additional rent due and payable by Tenant at once without notice or demand.

 

Section 9.4                                   Lease Termination.  Except as
provided herein, upon expiration or earlier termination of this Lease Tenant
shall surrender the Premises to Landlord in the same condition as existed on the
date Tenant first occupied the Premises (whether pursuant to this Lease or an
earlier lease), subject to reasonable wear and tear. All Alterations shall
become a part of the Premises and shall become the property of Landlord upon the
expiration or earlier termination of this Lease, unless Landlord shall, by
written notice given to Tenant, require Tenant to remove some or all of Tenant’s
Alterations, in which event Tenant shall promptly remove the designated
Alterations and shall promptly repair any resulting damage, all at Tenant’s sole
expense. All business and trade fixtures, machinery and equipment, furniture,
movable partitions and items of personal property owned by Tenant or installed
by Tenant at its expense in the Premises shall be and remain the property of
Tenant; upon the expiration or earlier termination of this Lease, Tenant shall,
at its sole expense, remove all such items and repair any damage to the Premises
or the Building caused by such removal. If Tenant fails to remove any such items
or repair such damage promptly after the expiration or earlier termination of
the Lease, Landlord may, but need not, do so with no liability to Tenant, and
Tenant shall pay Landlord the cost thereof upon demand.  Notwithstanding the
foregoing, upon the expiration or earlier termination of the Lease Term, Tenant
shall not be required to remove from the Premises any of the improvements
existing in the Premises as of the Commencement Date and the Landlord Work
described on the plans and specifications attached to this Lease as Exhibit B-1.

 

Section 9.5                                   Security System.  Subject to
Landlord’s reasonable approval and the provisions of Sections 9.01, 9.02, 9.03
and 9.04 above, Tenant, at Tenant’s sole cost and expense, shall have the right
to install its own security system within the Premises (including access panels
and security cameras), so long as such security system is compatible with the
fire and life safety systems of the Building, as reasonably determined by
Landlord.  If Tenant installs any of the security features described above,
Tenant shall provide Landlord with key cards to access such areas. 
Notwithstanding anything to the contrary set forth in this Lease, Tenant may
designate in writing certain reasonable areas of the Premises as “Secured Areas”
should Tenant require such areas for the purpose of securing certain valuable
property or confidential

 

28

--------------------------------------------------------------------------------


 

information.  In connection with the foregoing, Landlord shall not enter such
Secured Areas except in the event of an emergency.  Landlord need not clean any
area designated by Tenant as a Secured Area and shall only maintain or repair
such secured areas to the extent (i) such repair or maintenance is required in
order to maintain and repair the base Building; (ii) as required by Applicable
Laws, or (iii) in response to specific requests by Tenant and in accordance with
a schedule reasonably designated by Tenant, subject to Landlord’s reasonable
approval.

 

ARTICLE X
INDEMNIFICATION AND INSURANCE

 

Section 10.1                            Indemnification.

 

(a)                                 Tenant. Tenant agrees to protect, indemnify,
hold harmless and defend Landlord and any Mortgagee, as defined herein, and each
of their respective partners, directors, officers, agents and employees,
successors and assigns (except to the extent the losses described below are
caused by the sole active negligence or willful misconduct of Landlord, its
agents and employees), from and against:

 

(i)                                     any and all loss, cost, damage,
liability or expense as incurred (including, but not limited to, reasonable
attorneys’ fees and legal costs) arising out of or related to any claim, suit or
judgment brought by or in favor of any person or persons for damage, loss or
expense due to, but not limited to, bodily injury, including death or property
damage sustained by such person or persons which arises out of, or is in any way
attributable to the use or occupancy of the Premises or any portion of the
Building by Tenant or the acts or omissions of Tenant or its agents, employees,
contractors, clients, invitees or subtenants except to the extent caused by the
negligence or willful misconduct of Landlord or its agents or employees. Such
loss or damage shall include, but not be limited to, any injury or damage to, or
death of, Landlord’s employees or agents or damage to the Premises or any
portion of the Building.  Tenant further assumes all risk of, and agrees that
Landlord and any Mortgagee shall not be liable for, any and all loss, cost,
damage, expense and liability (including without limitation court costs and
reasonable attorneys’ fees) sustained as a result of the Premises not having
been inspected by a Certified Access Specialist (CASp).

 

(ii)                                  any and all environmental damages which
arise from: (a) the Tenant’s Handling of any Hazardous Materials, as defined in
Section 6.3. For the purpose of this Lease, “environmental damages” shall mean
(a) all claims, judgments, damages, penalties, fines, costs, liabilities, and
losses (including, without limitation, diminution in the value of the Premises
or any portion of the Building, damages for the loss of or restriction on use of
rentable or usable space or of any amenity of the Premises or any portion of the
Building, and from any adverse impact of Landlord’s marketing of space); (b) all
reasonable sums paid for settlement of claims, attorneys’ fees, consultants’
fees and experts’ fees; and (c) all costs incurred by Landlord in connection
with investigation or remediation relating to the Tenant’s Handling of Hazardous
Materials. To the extent that Landlord is held strictly liable by a court or
other governmental agency of competent jurisdiction under any Environmental
Laws, Tenant’s obligation to

 

29

--------------------------------------------------------------------------------


 

Landlord and the other indemnities under the foregoing indemnification shall
likewise be without regard to fault on Tenant’s part with respect to the
violation of any Environmental Law which results in liability to the Landlord.
Tenant’s obligations and liabilities pursuant to this Section 10.1 shall survive
the expiration or earlier termination of this Lease.

 

(b)                                 No Limitation. Notwithstanding anything to
the contrary contained herein, nothing shall be interpreted or used to (a) in
any way affect, limit, reduce or abrogate any insurance coverage provided by any
insurers to either Tenant or Landlord, or (b) infer or imply that Tenant is a
partner, joint venturer, agent, employee, or otherwise acting by or at the
direction of Landlord.

 

Section 10.2                            Property Insurance.

 

(a)                                 Tenant All-Risk. At all times during the
Lease Term, Tenant shall procure and maintain, at its sole expense, “all-risk”
property insurance, for damage or other loss caused by fire or other casualty or
cause including, but not limited to, vandalism and malicious mischief, theft,
water damage of any type, including sprinkler leakage, bursting of pipes, and
explosion, in an amount not less than one hundred percent (100%) of the
replacement cost covering (a) all Alterations made by or for Tenant in the
Premises; and (b) Tenant’s trade fixtures, equipment and other personal property
from time to time situated in the Premises. The proceeds of such insurance shall
be used for the repair or replacement of the property so insured, except that if
not so applied or if this Lease is terminated following a casualty, the proceeds
applicable to the leasehold improvements shall be paid to Landlord and the
proceeds applicable to Tenant’s personal property shall be paid to Tenant.

 

(b)                                 Tenant Business Interruption. At all times
during the Lease Term, Tenant shall procure and maintain business interruption
insurance in such amount as will reimburse Tenant for direct or indirect loss of
earnings attributable to all perils insured against in Section 10.2(a).

 

Section 10.3                            Liability Insurance.

 

(a)                                 Tenant. At all times during the Lease Term,
Tenant shall procure and maintain, at its sole expense, commercial general
liability insurance applying to the use and occupancy of the Premises and the
business operated by Tenant. Such insurance shall have a minimum combined single
limit of liability of at least One Million Dollars ($1,000,000) per occurrence
and a general aggregate limit of at least Two Million Dollars ($2,000,000). All
such policies shall be written to apply to all bodily injury, property damage,
and personal injury losses, and shall be endorsed to include Landlord and its
agents, beneficiaries, partners, employees, and any deed of trust holder or
mortgagee of Landlord or any ground lessor as additional insureds. Such
liability insurance shall be written as primary policies, not excess or
contributing with or secondary to any other insurance as may be available to the
additional insureds.

 

(b)                                 Alcohol. Prior to the sale, storage, use or
giving away of alcoholic beverages on or from the Premises by Tenant or another
person, Tenant, at its own expense, shall obtain a policy or policies of
insurance issued by a responsible insurance company and in a form acceptable to
Landlord saving harmless and protecting Landlord and the Premises against any

 

30

--------------------------------------------------------------------------------


 

and all damages, claims, liens, judgments, expenses and costs, including actual
attorneys’ fees, arising under any present or future law, statute, or ordinance
of the State of California or other governmental authority having jurisdiction
of the Premises, by reason of any storage, sale, use or giving away of alcoholic
beverages on or from the Premises. Such policy or policies of insurance shall
have a minimum combined single limit of One Million Dollars ($1,000,000) per
occurrence and shall apply to bodily injury, fatal or nonfatal; injury to means
of support; and injury to property of any person. Such policy or policies of
insurance shall name Landlord and its agents, beneficiaries, partners, employees
and any mortgagee of Landlord or any ground lessor of Landlord as additional
insureds.

 

Section 10.4                            Workers’ Compensation Insurance.  At all
times during the Lease Term, Tenant shall procure and maintain Workers’
Compensation Insurance in accordance with the laws of the State of California,
and Employer’s Liability insurance with a limit not less than One Million
Dollars ($1,000,000) Bodily Injury Each Accident; One Million Dollars
($1,000,000) Bodily Injury By Disease - Each Person; and One Million Dollars
($1,000,000) Bodily Injury to Disease - Policy Limit.

 

Section 10.5                            Policy Requirements.  All insurance
required to be maintained by Tenant shall be issued by insurance companies
authorized to do insurance business in the State of California and rated not
less than A-VIII in Best’s Insurance Guide. A certificate of insurance (or, at
Landlord’s option, copies of the applicable policies) evidencing the insurance
required under this Article X shall be delivered to Landlord not less than
thirty (30) days prior to the Commencement Date. No such policy shall be subject
to cancellation or modification without thirty (30) days prior written notice to
Landlord and to any deed of trust holder, mortgagee or ground lessor designated
by Landlord to Tenant. Tenant shall furnish Landlord with a replacement
certificate with respect to any insurance not less than thirty (30) days prior
to the expiration of the current policy.

 

Section 10.6                            Waiver of Subrogation.  Each party
hereby waives any right of recovery against the other for injury or loss due to
hazards covered by insurance or required to be covered, to the extent of the
injury or loss covered thereby. Any policy of insurance to be provided by Tenant
or Landlord pursuant to this Article X shall contain a clause denying the
applicable insurer any right of subrogation against the other party.

 

Section 10.7                            Failure to Insure.  If Tenant fails to
maintain any insurance which Tenant is required to maintain pursuant to this
Article X, Tenant shall be liable to Landlord for any loss or cost resulting
from such failure to maintain. Tenant may not self-insure against any risks
required to be covered by insurance without Landlord’s prior written consent,
which consent may be given or withheld in Landlord’s sole and absolute
discretion.

 

ARTICLE XI
DAMAGE OR DESTRUCTION

 

Section 11.1                            Total Destruction.  Except as provided
in Section 11.3 below, this Lease shall, at Landlord’s election, terminate if
the Building is totally destroyed.

 

Section 11.2                            Partial Destruction of Premises.  If the
Premises are damaged by any casualty and, in Landlord’s opinion, the Premises
(exclusive of any Alterations made to the Premises) can be restored to its
pre-existing condition within two hundred seventy (270) days

 

31

--------------------------------------------------------------------------------


 

after the date of the damage or destruction, Landlord shall, upon written notice
from Tenant to Landlord of such damage (the “Damage Estimate”), except as
provided in Section 11.3, promptly and with due diligence repair any damage to
the Premises (exclusive of any Alterations to the Premises made by Tenant, which
shall be promptly repaired by Tenant at its sole expense) and, until such
repairs are completed, the Rent shall be abated from the date of damage or
destruction in the same proportion that the rentable area of the portion of the
Premises which is unusable by Tenant in the conduct of its business bears to the
total rentable area of the Premises. If such repairs cannot, in Landlord’s
opinion, be made within said two hundred seventy (270) day period, then Landlord
shall give tenant written notice of the estimated length of time to restore the
Premises (exclusive of any Alterations made to the Premises), and Tenant shall
have the one-time right, by written notice given to Landlord within fifteen (15)
days after Landlord’s written notice, to terminate this Lease as of the date of
the damage or destruction.  Except as provided below, if Tenant fails to
exercise this one-time right to terminate, Tenant shall be deemed to have
elected not to terminate this Lease and Tenant shall have no further right to
terminate this Lease as a result of such damage or destruction. If Tenant elects
or is deemed to have elected not to terminate this Lease, Landlord may, at its
option, exercisable by written notice given to Tenant within thirty (30) days
after Tenant’s election or deemed election, elect to make the repairs within a
reasonable time after the damage or destruction, in which event this Lease shall
remain in full force and effect but the Rent shall be abated as provided in the
preceding sentence; or if Landlord does not so elect to make the repairs, then
this Lease shall terminate as of the date of the damage or destruction.

 

If, during the course of repair, it becomes reasonably apparent to Landlord that
the time required to make the repairs is likely to materially exceed Landlord’s
Damage Estimate, Landlord shall promptly give Tenant written notice specifying
Landlord’s estimate of the number of additional days (the “Additional Repair
Period”) required to make such repairs beyond the original Damage Estimate.  If
(i) the Additional Repair Period exceeds thirty (30) days (which thirty (30) day
period shall be extended by the length of any delay in the completion of the
repairs caused by events not within Landlord’s reasonable control or Tenant
Restoration Delay (as defined below)), and (ii) the period of time specified in
Landlord’s original Damage Estimate plus the Additional Repair Period exceeds
three hundred (300) days, then Tenant may give notice to Landlord, within
fifteen (15) calendar days after Tenant receives notice of Landlord’s revised
estimate, terminating this Lease as of the date fifteen (15) days after Tenant’s
notice.  If Tenant does not give notice terminating the Lease within such
period, Tenant shall not have any right to terminate this Lease by reason of
such delay in completion of the repairs or any further delay in completion of
the repairs.  As used herein, “Tenant Restoration Delay” means any delay in
completion of the repairs caused by Tenant, including, without limitation, any
delay caused by Tenant’s failure to respond to inquiries of Landlord regarding
the repairs within a reasonable period of time, or caused by Tenant’s failure to
grant Tenant’s approval of materials or finishes for the repairs within a
reasonable period of time, or caused by any interference by Tenant, or Tenant’s
agents, employees or contractors with the performance of the repairs.  After
Landlord becomes aware of any occurrence that will, or is likely to, result in
Tenant Restoration Delay, Landlord shall use good faith efforts to promptly
notify Tenant of such occurrence together with Landlord’s then good faith
estimate of the probable duration of the Tenant Restoration Delay.

 

Section 11.3                            Exceptions to Landlord’s Obligations. 
Notwithstanding anything to the contrary contained in this Article XI, Landlord
shall have no obligation to repair the Premises if

 

32

--------------------------------------------------------------------------------


 

either: (a) the Building in which the Premises are located is so damaged as to
require repairs to the Building exceeding twenty percent (20%) of the full
insurable value of the Building; or (b) Landlord elects to demolish the Building
in which the Premises are located; or (c) the damage or destruction occurs less
than two (2) years prior to the Expiration Date, exclusive of option periods.
Further, Tenant’s Rent shall not be abated if either (i) the damage or
destruction is repaired within five (5) business days after Landlord receives
written notice from Tenant of the casualty, or (ii) such damage or destruction,
in whole or in part, arises out of or is the result from the negligence, act or
omission of Tenant, or any officers, partners, employees, agents or invitees of
Tenant, or any assignee or subtenant of Tenant.

 

Section 11.4                            Waiver.  The provisions contained in
this Lease shall supersede any laws (whether statutory, common law or otherwise)
now or hereafter in effect relating to damage, destruction, self-help or
termination, including California Civil Code Sections 1932 and 1933.

 

ARTICLE XII
CONDEMNATION

 

Section 12.1                            Taking.  If the entire Premises or so
much of the Premises as to render the balance unusable by Tenant shall be taken
by condemnation, sale in lieu of condemnation or in any other manner for any
public or quasi-public purpose (collectively, “Condemnation”), and if Landlord,
at its option, is unable or unwilling to provide substitute premises containing
at least as much rentable area as described in Section 1.2 above, then this
Lease shall terminate on the date that title or possession to the Premises is
taken by the condemning authority, whichever is earlier.

 

Section 12.2                            Award.  In the event of any
Condemnation, the entire award for such taking shall belong to Landlord. Tenant
shall have no claim against Landlord or the award for the value of any unexpired
term of this Lease or otherwise. Tenant shall be entitled to independently
pursue a separate award in a separate proceeding for Tenant’s relocation costs
directly associated with the taking, provided such separate award does not
diminish Landlord’s award.

 

Section 12.3                            Temporary Taking.  No temporary taking
of the Premises shall terminate this Lease or entitle Tenant to any abatement of
the Rent payable to Landlord under this Lease; provided, further, that any award
for such temporary taking shall belong to Tenant to the extent that the award
applies to any time period during the Lease Term and to Landlord to the extent
that the award applies to any time period outside the Lease Term.

 

ARTICLE XIII
INTENTIONALLY OMITTED

 

ARTICLE XIV
ASSIGNMENT AND SUBLETTING

 

Section 14.1                            Restriction.  Without the prior written
consent of Landlord, Tenant shall not, either voluntarily or by operation of
law, assign, encumber, or otherwise transfer this Lease or any interest herein,
or sublet the Premises or any part thereof, or permit the Premises to be
occupied by anyone other than Tenant or Tenant’s employees (any such assignment,
encumbrance, subletting, occupation or transfer is hereinafter referred to as a
“Transfer”). For purposes of this Lease the term Transfer shall also include
(a) if Tenant is a partnership the

 

33

--------------------------------------------------------------------------------


 

withdrawal or change, voluntary, involuntary or by operation of law, of a
partner, or a transfer of partnership interests, or the dissolution of the
partnership, and (b) if Tenant is a closely held corporation (i.e. whose stock
is not publicly held and not traded through an exchange or over the counter) or
a limited partnership or a limited liability company, the dissolution, merger,
consolidation, division, liquidation or other reorganization of Tenant, or
within a twelve month period: (i) the sale or other transfer of more than an
aggregate of twenty percent (20%) of the voting securities of Tenant (other than
to immediate family members by reason of gift or death) or (ii) the sale,
mortgage, hypothecation or pledge of more than an aggregate of fifty percent
(50%) of Tenant’s net assets; provided that the transfer of outstanding capital
stock or other listed equity interests through the any recognized national or
international securities exchange shall not be included in determining whether
control of Tenant has been transferred. A Transfer in violation of the foregoing
shall be void and, at Landlord’s option, shall constitute a material breach of
this Lease. Notwithstanding anything contained in this Article XIV to the
contrary, Tenant expressly covenants and agrees not to enter into any lease,
sublease, license, concession or other agreement for use, occupancy or
utilization of the Premises which provides for rental or other payment for such
use, occupancy or utilization based in whole or in part on the net income or
profits derived by any person from the property leased, used, occupied or
utilized (other than an amount based on a fixed percentage or percentages of
receipts or sales), and that any such purported lease, sublease, license,
concession or other agreement shall be absolutely void and ineffective as a
conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises.

 

Section 14.2                            Notice to Landlord.  If Tenant desires
to assign this Lease or any interest herein, or to sublet all or any part of the
Premises, then at least thirty (30) days but not more than one hundred eighty
(180) days prior to the effective date of the proposed assignment or subletting,
Tenant shall submit to Landlord in connection with Tenant’s request for
Landlord’s consent:

 

(a)                                 Statement. A statement containing (a) the
name and address of the proposed assignee or subtenant; (b) such financial
information with respect to the proposed assignee or subtenant as Landlord shall
reasonably require; (c) the type of use proposed for the Premises; and (d) all
of the principal terms of the proposed assignment or subletting; and

 

(b)                                 Original Documents. Four (4) originals of
the assignment or sublease on a form approved by Landlord and four (4) originals
of the Landlord’s Consent to Sublease or Landlord’s Consent to Assignment and
Assumption of Lease, prepared by Landlord.

 

Section 14.3                            Landlord’s Response.  At any time within
twenty (20) business days after Landlord’s receipt of all (but not less than
all) of the information and documents described in Section 14.2 above, Landlord
may, at its option by written notice to Tenant, elect to: (a) sublease the
Premises or the portion thereof proposed to be sublet by Tenant upon the same
terms as those offered to the proposed subtenant; or (b) take an assignment of
the Lease upon the same terms as those offered to the proposed assignee. If
Landlord does not exercise either of the options described in the preceding
sentence, then, during the above-described twenty (20) business day period,
Landlord shall either consent or deny its consent to the proposed assignment or
subletting.

 

34

--------------------------------------------------------------------------------


 

Section 14.4                            Landlord’s Consent; Standards. 
Landlord’s consent to a proposed assignment or subletting shall not be
unreasonably withheld; but, in addition to any other grounds for denial,
Landlord’s consent shall be deemed reasonably withheld if, in Landlord’s good
faith judgment: (a) the proposed assignee or subtenant does not have in
Landlord’s reasonable judgment the financial strength to perform its obligations
under this Lease or any proposed sublease; (b) the business and operations of
the proposed assignee or subtenant are not of comparable quality to the business
and operations being conducted by other tenants in the Building; (c) the
proposed assignee or subtenant intends to use any part of the Premises for a
purpose not permitted under this Lease; (d) either the proposed assignee or
subtenant, or any person which directly or indirectly controls, is controlled
by, or is under common control with the proposed assignee or subtenant occupies
space in the Building, or is negotiating with Landlord to lease space in the
Building; (e) the proposed assignee or subtenant is disreputable; or (f) the use
of the Premises or the Building by the proposed assignee or subtenant would, in
Landlord’s reasonable judgment, impact the Building in a negative manner,
including, but not limited to, significantly increasing the pedestrian traffic
in and out of the Building or requiring any alterations to the Building to
comply with applicable laws; (g) the subject space is not regular in shape with
appropriate means of ingress and egress suitable for normal renting purposes;
(h) the transferee is a government (or agency or instrumentality thereof), or
(i) Tenant has failed to cure a default or a pending default, but for the
pendency of any grace or cure period, at the time Tenant requests consent to the
proposed Transfer. In the case of an assignment of this Lease, regardless of
whether Landlord’s consent is required, and in the event Landlord reasonably
determines that the proposed assignee does not have the financial strength to
perform its obligations under this Lease, Landlord and Tenant agree that it
shall also be reasonable for Landlord to condition Landlord’s consent on the
deposit of additional monies to increase the Security Deposit. Tenant shall not
be entitled to and Tenant hereby waives any right it may have to make any claim
for, money damages (nor shall Tenant claim any money damages by way of set-off,
counterclaim or defense) based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or unreasonably delayed its consent or
approval to a proposed assignment or subletting or as provided for in this
Section 14.4. Tenant’s sole remedy shall be an action or proceeding to enforce
any provision hereof, or for specific performance, injunction or declaratory
judgment. Tenant acknowledges that Tenant’s rights under this Section 14.4
satisfy the conditions set forth in Section 1951.4 of the California Civil Code
with respect to the availability to Landlord of certain remedies for a default
by Tenant under this Lease, and which provides, in part: “The lessor has the
remedy described in California Civil Code Section 1951.4 (lessor may continue
the lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations).”

 

Section 14.5                            Additional Rent.  If Landlord consents
to any such assignment or subletting, fifty percent (50%) of the amount by which
all sums or other economic consideration payable to Tenant in connection with
such assignment or subletting, whether denominated as rental or otherwise,
exceeds, in the aggregate, the total sum which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to less
than all of the Premises under a sublease) shall be paid to Landlord promptly
after receipt as additional Rent under the Lease without affecting or reducing
any other obligation of Tenant hereunder; except that Tenant may recapture, on a
straight line amortized basis over the term of the sublease or assignment,
Tenant’s costs incurred with such assignment of subleasing for tenant
improvements, brokerage fees, marketing fees, and reasonable legal fees.

 

35

--------------------------------------------------------------------------------


 

Section 14.6                            Landlord’s Costs.  If Tenant shall
Transfer this Lease or all or any part of the Premises or shall request the
consent of Landlord to any Transfer, Tenant shall pay to Landlord as additional
rent Landlord’s costs related thereto, including, without limitation, a minimum
fee to Landlord of Five Hundred Dollars ($500.00) and Landlord’s actual
attorney’s fees and costs.

 

Section 14.7                            Continuing Liability of Tenant. 
Notwithstanding any Transfer, Tenant shall remain as fully and primarily liable
for the payment of Rent and for the performance of all other obligations of
Tenant or any permitted transferee contained in this Lease to the same extent as
if the Transfer had not occurred.

 

Section 14.8                            Non-Waiver.  The consent by Landlord to
any Transfer shall not relieve Tenant, or any person claiming through or by
Tenant, of the obligation to obtain the consent of Landlord, pursuant to this
Article XIV, to any further Transfer. In the event of an assignment or
subletting, Landlord may collect rent from the assignee or the subtenant without
waiving any rights hereunder and collection of the rent from a person other than
Tenant shall not be a waiver of any of Landlord’s rights under this Article XIV,
an acceptance of assignee or subtenant as Tenant, or a release of Tenant from
the performance of Tenant’s obligations under this Lease. If Tenant shall
default under this Lease and fail to cure within the time permitted, Landlord is
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.

 

Section 14.9                            Permitted Transfers.  Notwithstanding
anything to the contrary contained in this Article XIV, Tenant shall be entitled
to assign this Lease or sublease the Premises, without the requirement of
obtaining Landlord’s consent, to (each such person or entity, a “Permitted
Transferee”, and each such transaction, a “Permitted Transfer”):  (a) a
successor entity related to Tenant in connection with a merger, consolidation or
non-bankruptcy reorganization; (b) any entity that controls, is controlled by or
is under common control with Tenant (with “control” for the purposes of this
subsection (b) to mean not less than fifty-one percent (51%) equity ownership of
any entity together with the power to direct the management decisions thereof);
or (c) any person or entity which acquires all or substantially all of the
assets of Tenant or all or substantially all of Tenant’s stock; provided,
however, that (i) for any assignment or sublease, such assignee or sublessee has
a net worth (calculated in accordance with generally accepted accounting
principles) equal to or exceeding the net worth of Tenant as of the date hereof
or the effective date of the Permitted Transfer, whichever is greater,
(ii) Tenant provides written notice of any Permitted Transfer not less than ten
(10) days prior to the Permitted Transfer (or ten (10) days after any Permitted
Transfer if prior notice of such Permitted Transfer is prevented by Applicable
Laws or confidentiality restrictions), including financial information
reasonably satisfactory to Landlord evidencing compliance with the foregoing net
worth requirements; (iii) Tenant delivers to Landlord a copy of the assignment
or sublease wherein the Permitted Transferee assumes all of Tenant’s obligations
under the Lease or sublets the Premises; and (iv) any such Permitted Transfer is
not, whether in a single transaction or in a series of transactions, entered
into as a subterfuge to evade the obligations and restrictions relating to
Transfers set forth in this Article XIV.

 

36

--------------------------------------------------------------------------------


 

ARTICLE XV
DEFAULT AND REMEDIES

 

Section 15.1                            Events of Default By Tenant.  The
occurrence of any of the following shall constitute a default and breach of this
Lease by Tenant:

 

(a)                                 Failure to Pay Rent. The failure by Tenant
to pay Base Rent or make any other payment required to be made by Tenant
hereunder as and when due. Landlord’s acceptance of any partial payment of Base
Rent or any other payments made by Tenant hereunder shall not constitute a
waiver of any of Landlord’s rights, including, without limitation, the right to
recover possession.

 

(b)                                 Abandonment. The abandonment of the Premises
by Tenant or the vacation of the Premises by Tenant for fourteen (14)
consecutive days (without the payment of Rent).

 

(c)                                  Failure to Perform. The failure by Tenant
to observe or perform any other provision of this Lease to be observed or
performed by Tenant, other than those described in Sections 15.1(a) and
15.1(b) above, if such failure continues for ten (10) days after written notice
thereof by Landlord to Tenant; provided, however, that if the nature of the
default is such that it cannot be cured within the ten (10) day period, no
default shall exist if Tenant commences the curing of the default within the ten
(10) day period and thereafter diligently prosecutes the same to completion. The
ten (10) day notice described herein shall be in lieu of, and not in addition
to, any notice required under Section 1161 of the California Code of Civil
Procedure or any other law now or hereafter in effect requiring that notice of
default be given prior to the commencement of an unlawful detainer or other
legal proceeding.

 

(d)                                 Bankruptcy. The making by Tenant or any
guarantor of this Lease of any general assignment for the benefit of creditors,
the filing by or against Tenant or its guarantor of a petition under any federal
or state bankruptcy or insolvency laws (unless, in the case of a petition filed
against Tenant or its guarantor the same is dismissed within thirty (30) days
after filing); the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets at the Premises or Tenant’s interest in
this Lease or the Premises, when possession is not restored to Tenant within
thirty (30) days; or the attachment, execution or other seizure of substantially
all of Tenant’s assets located at the Premises or Tenant’s interest in this
Lease or the Premises, if such seizure is not discharged within thirty (30)
days.

 

(e)                                  Misstatement. Any material
misrepresentation herein, or material misrepresentation or omission in any
financial statements or other materials provided by Tenant or any guarantor in
connection with negotiating or entering into this Lease or in connection with
any Transfer under Section 14.1.

 

(f)                                   Breach of Other Leases or Agreements. The
occurrence of a default under any lease or other agreement, other than this
Lease, heretofore or hereafter made by Tenant for any office space, storage or
rooftop area in the Building.

 

Section 15.2                            Landlord’s Right To Terminate Upon
Tenant Default.  In the event of any default by Tenant as provided in
Section 15.1 above, Landlord shall have the right to terminate this Lease and
recover possession of the Premises by giving written notice to Tenant of

 

37

--------------------------------------------------------------------------------


 

Landlord’s election to terminate this Lease, in which event Landlord shall be
entitled to receive from Tenant: (a) the worth at the time of award of any
unpaid Rent which had been earned at the time of such on award; plus (b) the
worth at the time of award of the amount by which the unpaid Rent which would
have been earned after termination until the time of award exceeds the amount of
such rental loss Tenant proves could have been reasonably avoided; plus (c) the
worth at the time of award of the amount by which the unpaid Rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus (d) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom; and (e) at
Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law. As used in
subsections (a) and (b) above, “worth at the time of award” shall be computed by
allowing interest on such amounts at the then highest lawful rate of interest at
the time of award. As used in subsection (c) above, “worth at the time of award”
shall be computed by discounting such amount by (x) the discount rate of the
Federal Reserve Bank of San Francisco prevailing at the time of award plus
(y) one percent (1%).

 

Section 15.3                            Mitigation of Damages.  If Landlord
terminates this Lease or Tenant’s right to possession of the Premises, Landlord
shall have no obligation to mitigate Landlord’s damages except to the extent
required by applicable law. If Landlord has not terminated this Lease or
Tenant’s right to possession of the Premises, Landlord shall have no obligation
to mitigate under any circumstances and may permit the Premises to remain vacant
or abandoned. If Landlord is required to mitigate damages as provided herein:
(a) Landlord shall be required only to use reasonable efforts to mitigate, which
shall not exceed such efforts as Landlord generally uses to lease other space in
the Building, (b) Landlord will not be deemed to have failed to mitigate if
Landlord or its affiliates lease any other portions of the Building or other
projects owned by Landlord or its affiliates in the same geographic area, before
re-letting the Premises or any portion of the Premises, and (c) any failure to
mitigate as described herein with respect to any period of time shall only
reduce the Rent and other amounts to which Landlord is entitled hereunder by the
reasonable rental value of the Premises during such period. In recognition that
the value of the Building is dependent on the rental rates and terms of leases
therein, Landlord’s rejection of a prospective replacement tenant based on an
offer of rentals below Landlord’s published rates for new leases of comparable
space at the Building at the time in question, or at Landlord’s option, below
the rates provided in this Lease, or containing terms less favorable than those
contained herein, shall not give rise to a claim by Tenant that Landlord failed
to mitigate Landlord’s damages.

 

Section 15.4                            Landlord’s Right to Continue Lease Upon
Tenant Default.  In the event of a default of this Lease by Tenant, and if
Landlord does not elect to terminate this Lease as provided in Section 15.2
above, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease or at law or in equity. Without
limiting the foregoing, Landlord has the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
default and recover Rent as it becomes due, if Tenant has the right to Transfer,
subject only to reasonable limitations). In the event Landlord re-lets the
Premises, to the fullest extent permitted by law, the proceeds of any re—letting
shall be applied first to pay to Landlord all costs and expenses of such
re—letting (including without limitation, costs and expenses of retaking or
repossessing the Premises, removing persons and property therefrom, securing new
tenants, including expenses for

 

38

--------------------------------------------------------------------------------


 

redecoration, alterations and other costs in connection with preparing the
Premises for the new tenant, and if Landlord shall maintain and operate the
Premises, the costs thereof) and receivers’ fees incurred in connection with the
appointment of and performance by a receiver to protect the Premises and
Landlord’s interest under this Lease and any necessary or reasonable
alterations; second, to the payment of any indebtedness of Tenant to Landlord
other than Rent due and unpaid hereunder; third, to the payment of Rent due and
unpaid hereunder; and the remainder, if any, shall be held by Landlord and
applied in payment of other or future obligations of Tenant to Landlord as the
same may become due and payable, and Tenant shall not be entitled to receive any
portion of such revenue.

 

Section 15.5                            Right of Landlord to Perform.  All
covenants and agreements to be performed by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense. If Tenant shall fail to
pay any sum of money, other than Rent, required to be paid by it hereunder or
shall fail to perform any other act on its part to be performed hereunder,
Landlord may, but shall not be obligated to, make any payment or perform any
such other act on Tenant’s part to be made or performed, without waiving or
releasing Tenant of its obligations under this Lease. Any sums so paid by
Landlord and all necessary incidental costs, together with interest thereon at
the maximum rate permitted by law from the date of such payment, shall be
payable to Landlord as additional rent on demand and Landlord shall have the
same rights and remedies in the event of nonpayment as in the case of default by
Tenant in the payment of Rent.

 

Section 15.6                            Default Under Other Leases.  If the term
of any lease or other agreement, other than this Lease, heretofore or hereafter
made by Tenant for any office space, storage or rooftop area in the Building,
shall be terminated or terminable because of any default by Tenant under such
other lease, such fact shall empower Landlord, at Landlord’s sole option, to
terminate this Lease by notice to Tenant or to exercise any of the rights or
remedies set forth in Section 15.2

 

Section 15.7                            Non-Waiver.  Nothing in this
Article shall be deemed to affect Landlord’s rights to indemnification for
liability or liabilities arising prior to termination of this Lease or Tenant’s
right to possession for personal injury or property damages under the
indemnification clause or clauses contained in this Lease. No acceptance by
Landlord of a lesser sum than the Rent then due shall be deemed to be other than
on account of the earliest installment of such rent due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such installment or pursue any other remedy in the Lease provided.
The delivery of keys to any employee of Landlord or to Landlord’s agent or any
employee thereof shall not operate as a termination of this Lease or a surrender
of the Premises.

 

Section 15.8                            Cumulative Remedies.  The specific
remedies to which Landlord may resort under the terms of the Lease are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of the Lease. In addition to the
other remedies provided in the Lease, Landlord shall be entitled to a restraint
by injunction of the violation or attempted or threatened violation of any of
the covenants, conditions or provisions of the Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

39

--------------------------------------------------------------------------------


 

Section 15.9                            Default by Landlord.  Landlord’s failure
to perform or observe any of its obligations under this Lease shall constitute a
default by Landlord under this Lease only if such failure shall continue for a
period of thirty (30) days (or the additional time, if any, which is reasonably
necessary to promptly and diligently cure the failure) after Landlord receives
written notice from Tenant specifying the default. The notice shall give in
reasonable detail the nature and extent of the failure and shall identify the
Lease provision(s) containing the obligation(s). If Landlord shall default in
the performance of any of its obligations under this Lease (after notice and
opportunity to cure as provided herein), Tenant may pursue any remedies
available to it under the law and this Lease, except that in no event shall
Landlord be liable for punitive damages, lost profits, business interruption,
speculative, consequential or other such damages. In recognition that Landlord
must receive timely payments of Rent and operate the Building, Tenant shall have
no right of self-help to perform repairs or any other obligation of Landlord,
and shall have no right to withhold, set-off, or abate Rent, except as
specifically set forth in this Lease.

 

ARTICLE XVI
ATTORNEY’S FEES; INDEMNIFICATION

 

Section 16.1                            Attorneys’ Fees.  If either Landlord or
Tenant shall commence any action or other proceeding against the other arising
out of, or relating to, this Lease or the Premises, the prevailing party shall
be entitled to recover from the losing party, in addition to any other relief,
its actual attorneys’ fees irrespective of whether or not the action or other
proceeding is prosecuted to judgment and irrespective of any court schedule of
reasonable attorneys’ fees. In addition, Tenant shall reimburse Landlord, upon
demand, for all reasonable attorneys’ fees incurred in collecting Rent or
otherwise seeking interpretation of this Lease or enforcement against Tenant,
its sublessees and assigns, of Tenant’s obligations under this Lease.

 

Section 16.2                            Indemnification.  Should Landlord be
made a party to any litigation instituted by Tenant against a party other than
Landlord, or by a third party against Tenant, Tenant shall indemnify, hold
harmless and defend Landlord from any and all loss, cost, liability, damage or
expense incurred by Landlord, including attorneys’ fees, in connection with the
litigation.

 

ARTICLE XVII
SUBORDINATION AND ATTORNMENT

 

Section 17.1                            Subordination.  This Lease, and the
rights of Tenant hereunder, are and shall be subject and subordinate to the
interests of (i) all present and future ground leases and master leases of all
or any part of the Building; (ii) present and future mortgages and deeds of
trust encumbering all or any part of the Building; (iii) all past and future
advances made under any such mortgages or deeds of trust; and (iv) all renewals,
modifications, replacements and extensions of any such ground leases, master
leases, mortgages and deeds of trust; provided, however, that any lessor under
any such ground lease or master lease or any mortgagee or beneficiary under any
such mortgage or deed of trust (any such lessor, mortgagee or beneficiary is
hereinafter referred to as a “Mortgagee”) shall have the right to elect, by
written notice given to Tenant, to have this Lease made superior in whole or in
part to any such ground lease, master lease, mortgage or deed of trust (or
subject and subordinate to such ground lease, master lease, mortgage or deed of
trust but superior to any junior mortgage or junior deed of trust). Upon

 

40

--------------------------------------------------------------------------------


 

demand, Tenant shall execute, acknowledge and deliver any instruments reasonably
requested by Landlord or any such Mortgagee to effect the purposes of this
Section 17.1. Such instruments may contain, among other things, provisions to
the effect that such Mortgagee (hereafter, for the purposes of this
Section 17.1, a “Successor Landlord”) shall (a) not be liable for any act or
omission of Landlord or its predecessors, if any, prior to the date of such
Successor Landlord’s succession to Landlord’s interest under this Lease; (b) not
be subject to any offsets or defenses which Tenant might have been able to
assert against Landlord or its predecessors, if any, prior to the date of such
Successor Landlord’s succession to Landlord’s interest under this Lease; (c) not
be liable for the return of any security deposit under the Lease unless the same
shall have actually been deposited with such Successor Landlord; (d) be entitled
to receive notice of any Landlord default under this Lease plus a reasonable
opportunity to cure such default prior to Tenant having any right or ability to
terminate this Lease as a result of such Landlord default; (e) not be bound by
any rent or additional rent which Tenant might have paid for more than the
current month to Landlord; (f) not be bound by any amendment or modification of
the Lease or any cancellation of the same made without Successor Landlord’s
prior written consent; (g) not be bound by any obligation to make any payment to
Tenant which was required to be made prior to the time such Successor Landlord
succeeded to Landlord’s interest, and (h) not be bound by any obligation under
the Lease to perform any work or to make any improvements to the demised
Premises. Any obligations of any Successor Landlord under its respective lease
shall be non-recourse as to any assets of such Successor Landlord other than its
interest in the Building and its related improvements.

 

Section 17.2         Attornment.  If the interests of Landlord under the Lease
shall be transferred to any superior Mortgagee or Successor Landlord or other
purchaser or person taking title to the Building by reason of the termination of
any superior lease or the foreclosure of any superior mortgage or deed of trust,
Tenant shall be bound to such Successor Landlord under all of the terms,
covenants and conditions of the Lease for the balance of the term thereof
remaining and any extensions or renewals thereof which may be effected in
accordance with any option therefor in the Lease, with the same force and effect
as if Successor Landlord were the landlord under the Lease, and Tenant shall
attorn to and recognize as Tenant’s landlord under this Lease such Successor
Landlord, as its landlord, said attornment to be effective and self-operative
without the execution of any further instruments upon Successor Landlord’s
succeeding to the interest of Landlord under the Lease.  Tenant shall, upon
demand, execute any documents reasonably requested by any such person to
evidence the attornment described in this Section 17.2.

 

Section 17.3         Mortgagee Protection.  Tenant agrees to give any Mortgagee,
by registered or certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided, that prior to such notice Tenant has been notified
in writing (by way of service on Tenant of a copy of Assignment of Rents and
Leases, or otherwise) of the address of such Mortgagee (hereafter the “Notified
Party”). Tenant further agrees that if Landlord shall have failed to cure such
default within twenty (20) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if Landlord has commenced within such twenty (20) days and
is diligently pursuing the remedies or steps necessary to cure or correct such
default), then the Notified Party shall have an additional thirty (30) days
within which to cure or correct such default (or if such default cannot be cured
or corrected within that time, then such additional time as may be necessary if
the Notified Party has commenced within such thirty (30) days and is diligently
pursuing the

 

41

--------------------------------------------------------------------------------


 

remedies or steps necessary to cure or correct such default). Until the time
allowed, as aforesaid, for the Notified Party to cure such default has expired
without cure, Tenant shall have no right to, and shall not, terminate this Lease
on account of Landlord’s default.

 

ARTICLE XVIII
MISCELLANEOUS

 

Section 18.1         Quiet Enjoyment.  Provided, that Tenant performs all of its
obligations hereunder, Tenant shall have and peaceably enjoy the Premises during
the Lease Term free of claims by or through Landlord, subject to all of the
terms and conditions contained in this Lease.

 

Section 18.2         Rules and Regulations.  The Rules and Regulations attached
hereto as Exhibit C are hereby incorporated by reference herein and made a part
hereof. Tenant shall abide by, and faithfully observe and comply with the
Rules and Regulations and any amendments, modifications and/or additions thereto
as may hereafter be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order and/or cleanliness of the
Premises and/or the Building. Landlord shall not be liable to Tenant for any
violation of such rules and regulations by any other tenant or occupant of the
Building.

 

Section 18.3         Estoppel Certificates.  Tenant agrees at any time and from
time to time, upon not less than ten (10) business days’ prior written notice
from Landlord, to execute, acknowledge and deliver to Landlord a statement in
writing addressed and certifying to Landlord, to any current or prospective
Mortgagee or any assignee thereof, to any prospective purchaser of the land,
improvements or both comprising the Building, and to any other party designated
by Landlord, that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications); that Tenant has accepted possession of
the Premises, which are acceptable in all respects, and that any improvements
required by the terms of this Lease to be made by Landlord have been completed
to the satisfaction of Tenant; that Tenant is in full occupancy of the Premises;
that no rent has been paid more than thirty (30) days in advance; that the first
month’s Base Rent has been paid; that Tenant is entitled to no free rent or
other concessions except as stated in this Lease; that Tenant has not been
notified of any previous assignment of Landlord’s or any predecessor landlord’s
interest under this Lease; the dates to which Base Rent, additional rental and
other charges have been paid; that Tenant, as of the date of such certificate,
has no charge, lien or claim of setoff under this Lease or otherwise against
Base Rent, additional rental or other charges due or to become due under this
Lease; that Landlord is not in default in performance of any covenant, agreement
or condition contained in this Lease; or any other matter relating to this Lease
or the Premises or, if so, specifying each such default. If there is a guaranty
under this Lease, said guarantor shall confirm the validity of the guaranty by
joining in the execution of the Estoppel Certificate or other documents so
requested by Landlord or Mortgagee. In addition, in the event that such
certificate is being given to any Mortgagee, such statement may contain any
other provisions customarily required by such Mortgagee including, without
limitations an agreement on the part of Tenant to furnish to such Mortgagee,
written notice of any Landlord default and a reasonable opportunity for such
Mortgagee to cure such default prior to Tenant being able to terminate this
Lease. Any such statement delivered pursuant to this Section may be relied upon
by Landlord or any Mortgagee, or prospective purchaser to whom it is addressed
and such statement, if required by its addressee, may so specifically state. If
Tenant does not execute, acknowledge and deliver to Landlord the statement as
and when

 

42

--------------------------------------------------------------------------------


 

required herein, Landlord is hereby granted an irrevocable power-of-attorney,
coupled with an interest, to execute such statement on Tenant’s behalf, which
statement shall be binding on Tenant to the same extent as if executed by
Tenant.

 

Section 18.4         Entry by Landlord.  Landlord may enter the Premises at all
reasonable times upon at least one (1) business day prior notice (except in the
event of an emergency, in which case no prior notice is required) to: inspect
the same; exhibit the same to prospective purchasers, Mortgagees or tenants;
determine whether Tenant is complying with all of its obligations under this
Lease; supply janitorial and other services to be provided by Landlord to Tenant
under this Lease; post notices of non-responsibility; and make repairs or
improvements in or to the Building or the Premises; provided, however, that all
such work shall be done as promptly as reasonably possible and so as to cause as
little interference to Tenant as reasonably possible. Tenant hereby waives any
claim for damages for any injury or inconvenience to, or interference with,
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises or
any other loss occasioned by such entry. Landlord at all times shall have and
retain a key with which to unlock all of the doors in, on or about the Premises
(excluding Tenant’s vaults, safes and similar areas designated by Tenant in
writing in advance), and Landlord shall have the right to use any and all means
by which Landlord may deem proper to open such doors to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any such means,
or otherwise, shall not under any circumstances be or construed to be a forcible
or unlawful entry into or a detainer of the Premises or an eviction, actual or
constructive, of Tenant from any part of the Premises. Such entry by Landlord
shall not act as a termination of Tenant’s duties under this Lease. If Landlord
shall be required to obtain entry by means other than a key provided by Tenant,
the cost of such entry shall be payable by Tenant to Landlord as additional
rent.

 

Section 18.5         Landlord’s Lease Undertakings.  Notwithstanding anything to
the contrary contained in this Lease or in any exhibits, Riders or addenda
hereto attached (collectively the “Lease Documents”), it is expressly understood
and agreed by and between the parties hereto that: (a) the recourse of Tenant or
its successors or assigns against Landlord with respect to the alleged breach by
or on the part of Landlord of any representation, warranty, covenant,
undertaking or agreement contained in any of the Lease Documents or otherwise
arising out of Tenant’s use of the Premises or the Building (collectively,
“Landlord’s Lease Undertaking”) shall extend only to Landlord’s interest in the
real estate of which the Premises demised under the Lease Documents are a part
(“Landlord’s Real Estate”) and not to any other assets of Landlord or its
beneficiaries; and (b) no personal liability or personal responsibility of any
sort with respect to any of Landlord’s Lease Undertakings or any alleged breach
thereof is assumed by, or shall at any time be asserted or enforceable against,
Landlord, OTR, an Ohio general partnership, Seagate Properties, Inc., or against
any of their respective directors, officers, employees, agents, constituent
partners, beneficiaries, trustees or representatives. Tenant acknowledges that
this Lease is executed by certain general partners of OTR, not individually but
solely on behalf of, and as the authorized nominee and agent for, the State
Teachers Retirement Board of Ohio, and Tenant and all persons dealing with
Landlord waive any right to bring a cause of action against the individuals
executing this Lease on behalf of Landlord and must look solely to the
Landlord’s Real Estate for the enforcement of any claim against Landlord.

 

Section 18.6         Transfer of Landlord’s Interest.  In the event of any
transfer of Landlord’s interest in the Building, Landlord shall be automatically
freed and relieved from all

 

43

--------------------------------------------------------------------------------


 

applicable liability with respect to performance of any covenant or obligation
on the part of Landlord under this Lease occurring after the date of such
transfer, provided any deposits or advance rents held by Landlord are turned
over to the grantee and said grantee expressly assumes, subject to the
limitations of this Lease, all the terms, covenants and conditions of this Lease
to be performed on the part of Landlord, it being intended hereby that the
covenants and obligations contained in this Lease on the part of Landlord shall,
subject to all the provisions of this Lease, be binding on Landlord, its
successors and assigns, only during their respective periods of ownership.

 

Section 18.7         Holdover.  If Tenant holds possession of the Premises after
the expiration or termination of the Lease Term, by lapse of time or otherwise,
Tenant shall become a tenant at sufferance upon all of the terms contained
herein, except as to Lease Term and Rent. During such holdover period, Tenant
shall pay to Landlord a monthly rental equivalent to one hundred fifty percent
(150%) of the Rent payable by Tenant to Landlord with respect to the last month
of the Lease Term. The monthly rent payable for such holdover period shall in no
event be construed as a penalty or as liquidated damages for such retention of
possession. Without limiting the foregoing, Tenant hereby agrees to indemnify,
defend and hold harmless Landlord, its beneficiary, and their respective agents,
contractors and employees, from and against any and all claims, liabilities,
actions, losses, damages (including, without limitation, direct, indirect,
incidental and consequential) and expenses (including, without limitation, court
costs and reasonable attorneys’ fees) asserted against or sustained by any such
party and arising from or by reason of such retention of possession, which
obligations shall survive the expiration or termination of the Lease Term.

 

Section 18.8         Notices.  All notices which Landlord or Tenant may be
required, or may desire, to serve on the other may be served, as an alternative
to personal service, by mailing the same by registered or certified mail,
postage prepaid return receipt requested, or by Federal Express or other
nationally recognized courier service, addressed to Landlord at the address for
Landlord get forth in Section 1.15 above and to Tenant at the address for Tenant
set forth in Section 1.16 above, or, from and after the Commencement Date, to
Tenant at the Premises whether or not Tenant has departed from, abandoned or
vacated the Premises, or addressed to such other address or addresses as either
Landlord or Tenant may from time to time designate to the other in writing. Any
notice shall be deemed to have been served at the time the same was posted.

 

Section 18.9         Brokers.  The parties recognize as the broker(s) who
procured this Lease the firm(s) specified in Section 1.18 and agree that
Landlord shall be solely responsible for the payment of any brokerage
commissions to said broker(s), and that Tenant shall have no responsibility
therefor unless written provision to the contrary has been made a part of this
Lease. If Tenant has dealt with any other person or real estate broker in
respect to leasing, subleasing or renting space in the Building, Tenant shall be
solely responsible for the payment of any fee due said person or firm and Tenant
shall protect, indemnify, hold harmless and defend Landlord from any liability
in respect thereto.

 

Section 18.10       Communications and Computer Lines.  Tenant may, in a manner
consistent with the provisions and requirements of this Lease, install,
maintain, replace, remove or use any communications or computer wires, cables
and related devices (collectively the “Lines”) at the Building in or serving the
Premises, provided: (a) Tenant shall obtain Landlord’s

 

44

--------------------------------------------------------------------------------


 

prior written consent, which consent may be conditioned as required by Landlord,
(b) if Tenant at any time uses any equipment that may create an electromagnetic
field exceeding the normal insulation ratings of ordinary twisted pair riser
cable or cause radiation higher than normal background radiation, the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
such excessive electromagnetic fields or radiation, and (c) Tenant shall pay all
costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines which are installed in violation of these provisions.

 

(a)           New Lines.  Landlord may (but shall not have the obligation to):
(a) install new Lines at the Property, and (b) create additional space for Lines
at the Property, and adopt reasonable and uniform rules and regulations with
respect to the Lines.

 

(b)           Line Problems.  Notwithstanding anything to the contrary contained
in this Lease, Landlord reserves the right to require that Tenant remove any or
all Lines installed by or for Tenant within or serving the Premises. Tenant
shall not, without the prior written consent of Landlord in each instance, grant
to any third party a security interest or lien in or on the Lines, and any such
security interest or lien granted without Landlord’s written consent shall be
null and void. Except to the extent arising from the intentional or negligent
acts of Landlord or Landlord’s agents or employees, Landlord shall have no
liability for damages arising from, and Landlord does not warrant that Tenant’s
use of any Lines will be free from the following, (collectively called “Line
Problems”): (a) any eavesdropping or wire-tapping by unauthorized parties,
(b) any failure of any Lines to satisfy Tenant’s requirements, or (c) any
shortages, failures, variations, interruptions, disconnections, loss or damage
caused by the installation, maintenance, replacement, use or removal of Lines by
or for other tenants or occupants at the Property. Under no circumstances shall
any Line Problems be deemed an actual or constructive eviction of Tenant, render
Landlord liable to Tenant for abatement of Rent, or relieve Tenant from
performance of Tenant’s obligations under this Lease. Landlord in no event shall
be liable for damages by reason of loss of profits, business interruption or
other consequential damage arising from any Line Problems.

 

(c)           Removal of Electrical and Telecommunication Wires, Lines and
Equipment.

 

(i)            Landlord May Elect to Either Remove or Keep Wires. Within ten
(10) days after the expiration or sooner termination of the Lease, Landlord may
elect (“Election Right”) by written notice to Tenant to:

 

a.             retain any or all wiring, cables, riser, and similar
installations appurtenant thereto installed by Tenant in the risers of the
Building (“Wiring”);

 

b.             remove any or all such Wiring and restore the Premises and risers
to their condition prior to the installation of the Wiring (“Wiring Restoration
Work”). Landlord shall perform such Wire Restoration Work at Tenant’s sole cost
and expense; or

 

c.             require Tenant to perform the Wire Restoration Work at Tenant’s
sole cost and expense.

 

45

--------------------------------------------------------------------------------


 

(ii)           Survival. The provisions of this Clause shall survive the
expiration or sooner termination of the Lease.

 

(iii)          Condition of Wiring. In the event Landlord elects to retain the
Wiring (pursuant to Paragraph (i)(a) hereof), Tenant covenants that:

 

a.             Tenant shall be the sole owner of such Wiring, that Tenant shall
have the right to surrender such Wiring, and that such Wiring shall be free of
all liens and encumbrances; and

 

b.             wiring shall be left in good condition; working order, properly
labeled at each end and in each telecommunications/electrical closet and
junction box, and in safe condition.

 

(iv)          Landlord Retains Security Deposit. Notwithstanding anything
contrary in Article V, Landlord may retain Tenant’s Security Deposit after the
expiration or sooner termination of the Lease until the earliest of the
following events:

 

a.             Landlord elects to retain the Wiring pursuant to Paragraph
(i)(a);

 

b.             Landlord elects to perform the Wiring Restoration Work pursuant
to Paragraph (i)(b) and the Wiring Restoration Work is complete and Tenant has
fully reimbursed Landlord for all costs related thereto; or

 

c.             Landlord elects to require the Tenant to perform the Wiring
Restoration Work pursuant to Paragraph (i)(c) and the Wiring Restoration Work is
complete and Tenant has paid for all costs related thereto.

 

(v)           Landlord Can Apply Security Deposit. In the event Tenant fails or
refuses to pay all costs of the Wiring Restoration Work within fifteen (15) days
of Tenant’s receipt of Landlord’s notice requesting Tenant’s reimbursement for
or payment of such costs, Landlord may apply all or any portion of Tenant’s
Security Deposit toward the payment of such unpaid costs relative to the Wiring
Restoration Work.

 

(vi)          No Limit on Right to Sue. The retention or application of such
Security Deposit by Landlord pursuant to this Clause does not constitute a
limitation on or waiver of Landlord’s right to seek further remedy under law or
equity.

 

Section 18.11       Entire Agreement.  This Lease contains all of the agreements
and understandings relating to the leasing of the Premises and the obligations
of Landlord and Tenant in connection with such leasing. Landlord has not made,
and Tenant is not relying upon, any warranties, or representations, promises or
statements made by Landlord or any agent of Landlord, except as expressly set
forth herein. This Lease supersedes any and all prior agreements and
understandings between Landlord and Tenant and alone expresses the agreement of
the parties.

 

46

--------------------------------------------------------------------------------


 

Section 18.12       Amendments.  This Lease shall not be amended, changed or
modified in any way unless in writing executed by Landlord and Tenant. Landlord
shall not have waived or released any of its rights hereunder unless in writing
and executed by Landlord.

 

Section 18.13       Successors.  Subject to the limitations expressly provided
herein, this Lease and the obligations of Landlord and Tenant contained herein
shall bind and benefit the successors and assigns of the parties hereto.

 

Section 18.14       Force Majeure.  Landlord shall incur no liability to Tenant
with respect to, and shall not be responsible for any failure to perform, any of
Landlord’s obligations hereunder if such failure is caused by any reason beyond
the control of Landlord including, but not limited to, strike, labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or failure or disruption of utility services.
The amount of time for Landlord to perform any of Landlord’s obligations shall
be extended by the amount of time Landlord is delayed in performing such
obligation by reason of any force majeure occurrence whether similar to or
different from the foregoing types of occurrences.

 

Section 18.15       Survival of Obligations.  Any obligations of Tenant accruing
prior to the expiration of the Lease shall survive the expiration or earlier
termination of the Lease, and Tenant shall promptly perform all such obligations
whether or not this Lease has expired or been terminated.

 

Section 18.16       Light and Air.  No diminution or shutting off of any light,
air or view by any structure now or hereafter erected shall in any manner affect
this Lease or the obligations of Tenant hereunder, or increase any of the
obligations of Landlord hereunder.

 

Section 18.17       Governing Law.  This Lease shall be governed by, and
construed in accordance with, the laws of the State of California.

 

Section 18.18       Severability.  In the event any provision of this Lease is
found to be unenforceable, the remainder of this Lease shall not be affected,
and any provision found to be invalid shall be enforceable to the extent
permitted by law. The parties agree that in the event two different
interpretations may be given to any provision hereunder, one of which will
render the provision unenforceable, and one of which will render the provision
enforceable, the interpretation rendering the provision enforceable shall be
adopted.

 

Section 18.19       Captions.  All captions, headings, titles, numerical
references and computer highlighting are for convenience only and shall have no
effect on the interpretation of this Lease.

 

Section 18.20       Interpretation.  Tenant acknowledges that it has read and
reviewed this Lease and that it has had the opportunity to confer with counsel
in the negotiation of this Lease. Accordingly, this Lease shall be construed
neither for nor against Landlord or Tenant, but shall be given a fair and
reasonable interpretation in accordance with the plain meaning of its terms and
the intent of the parties.

 

Section 18.21       Independent Covenants.  Each covenant, agreement, obligation
or other provision of this Lease to be performed by Tenant are separate and
independent covenants of Tenant, and not dependent on any other provision of the
Lease.

 

47

--------------------------------------------------------------------------------


 

Section 18.22       Number and Gender.  All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include the appropriate number and gender, as the context may require.

 

Section 18.23       Time is of the Essence.  Time is of the essence of this
Lease and the performance of all obligations hereunder.

 

Section 18.24       Joint and Several Liability.  If Tenant comprises more than
one person or entity, or if this Lease is guaranteed by any party, all such
persons shall be jointly and severally liable for payment of rents and the
performance of Tenant’s obligations hereunder.

 

Section 18.25       Exhibits.  Exhibits A (Floor Plan), B (Work Letter
Agreement), C (Rules and Regulations), and D (Tenant Acceptance Letter), and are
incorporated into this Lease by reference and made a part hereof.

 

Section 18.26       Acceptance of Lease; Counterparts.  If Landlord or
Landlord’s agent offers this Lease to Tenant, such offer is made subject to
Landlord’s acceptance and approval. Notwithstanding Tenant’s execution of this
Lease, Tenant acknowledges that this Lease shall not be binding upon Landlord
until such time as Landlord approves and executes this Lease, and Tenant
receives a counterpart. The parties may execute several copies of this Lease.
All copies of this Lease bearing signatures of the parties shall constitute one
and the same Lease, binding upon all parties. The parties may exchange
counterpart signatures by facsimile or electronic transmission and the same
shall constitute delivery of this Lease with respect to the delivering party. If
a variation or discrepancy among counterparts occurs, the copy of this Lease in
Landlord’s possession shall control.

 

Section 18.27       No Counterclaim; Choice of Laws.  Landlord and Tenant agree
that the laws of the State of California shall govern and that venue for any
action between Landlord and Tenant shall be proper if brought in the City and
County of San Francisco. If Landlord commences any unlawful detainer action or
dispossessory proceedings, Tenant agrees not to consolidate such action or
proceeding with any other proceeding, and waives any right to assert any
counterclaim in such action or proceeding.

 

Section 18.28       Rights Reserved by Landlord.  Landlord reserves the
following rights exercisable without notice (except as otherwise expressly
provided to the contrary in this Lease) and without being deemed an eviction or
disturbance of Tenant’s use or possession of the Premises or giving rise to any
claim for set-off or abatement of Rent: (a) to change the name or street address
of the Building; (b) to install, affix and maintain all signs on the exterior
and/or interior of the Building; (c) to designate and/or approve prior to
installation, all types of signs, window shades, blinds, drapes, awnings or
other similar items, and all internal lighting that may be visible from the
exterior of the Premises and, notwithstanding the provisions of Article IX, the
design, arrangement, style, color and general appearance of the portion of the
Premises visible from the exterior, and contents thereof, including, without
limitation, furniture, fixtures, equipment, art work, wall coverings, carpet and
decorations, and all changes, additions and removals thereto, shall, at all
times have the appearance of Premises, having the same type of exposure, and
used for substantially the same purposes that are generally prevailing in
comparable office buildings in the area; (d) to change the location of any other
tenant, the arrangement, size, character, use or location of entrances or
passageways, doors, doorways,

 

48

--------------------------------------------------------------------------------


 

corridors, elevators, escalators, stairs, landscaping, toilets or any other part
of the Building, or to change common area to tenant space and tenant space to
common area; (e) to grant any party the exclusive right to conduct any business
or render any service in the Building, provided such exclusive right shall not
operate to prohibit Tenant from using the Premises for the purposes permitted
under this Lease; (f) to prohibit the placement of vending or dispensing
machines of any kind in or about the Premises other than for use by Tenant’s
employees; (g) to prohibit the placement of video or other electronic games in
the Premises; (h) to have access for Landlord and other tenants of the Building
to any mail chutes and boxes located in or on the Premises according to the
rules of the United States Post Office and to discontinue any mail chute
business in the Building; (i) to close the Building after normal business hours,
except that Tenant and its employees and invitees shall be entitled to admission
at all times under such rules and regulations as Landlord prescribes for
security purposes; (j) to install, operate and maintain security systems which
monitor, by close circuit television or otherwise, all persons entering or
exiting the Building; (k) to install and maintain pipes, ducts, conduits, wires
and structural elements located in the Premises which serve other parts or other
tenants of the Building; and (l) to retain at all times master keys or pass keys
to the Premises. None of the foregoing shall result in any liability of Landlord
to Tenant.

 

Section 18.29       Asbestos.  Tenant acknowledges that it has been expressly
disclosed to Tenant by Landlord’s Managing Agent that the Building and the
Premises contain asbestos containing materials (“ACM”). The acknowledgment by
Tenant of the ACM does not in any manner impose any liability or responsibility
on Tenant for removal, treatment, or abatement of such ACM or any responsibility
whatsoever regarding such ACM provided, however, that Tenant shall comply with
all applicable laws and regulations in connection with any work in the Premises
including, but not limited to, work which requires entry into the ceiling.

 

Section 18.30       Specified Disputes.  If Landlord and Tenant are unable for
any reason to timely agree on (i) the correction of alleged errors in Landlord’s
Statement as provided in Section 4.4(b) (“Specified Dispute”), then Landlord and
Tenant agree that all Specified Disputes shall be resolved pursuant to the
neutral binding alternative dispute resolution process (“ADR Process”) described
below. Landlord and Tenant (acting together or individually) shall submit a
notice of a Specified Dispute (“Notice of Dispute”) to JAMS (defined below)
which Notice sets forth the details of the dispute and requests JAMS to
implement the ADR Process set forth below.

 

Section 18.31       ADR Process.  The Notice of Dispute shall be delivered to
the San Francisco office of Judicial Arbitration and Mediation Service (“JAMS”)
for binding resolution pursuant to the ADR Process. The ADR Process shall be
conducted according to the following procedure:

 

(a)           The ADR Process shall be conducted in San Francisco, California.

 

(b)           JAMS shall promptly select a single retired California Superior
Court Judge to be the hearing officer (“Hearing Officer”). The Hearing Officer
shall not have any actual or perceived conflict of interest with Landlord or
Tenant, any affiliate or subsidiary or their respective counsel and absent any
conflict, neither Landlord nor Tenant shall have the right to object to the
Hearing Officer. The Hearing Officer shall have extensive and recent civil trial
experience and shall not have been primarily a criminal courts judge during
his/her career. The

 

49

--------------------------------------------------------------------------------


 

first hearing day shall be scheduled not later than thirty (30) calendar days
following appointment of the Hearing Officer and the hearing process shall be
concluded within thirty (30) calendar days from commencement.

 

(c)           The Hearing Officer shall preside over the ADR Process, shall
accept relevant evidence, and may (in her/her discretion) hear live testimony of
the parties and their expert and other witnesses, examine and cross-examine the
parties and their witnesses, allow counsel to examine and cross-examine
witnesses, hear arguments of counsel, and otherwise conduct and control a
hearing as if he/she were sitting as a California Superior Court Judge without a
jury. At the conclusion of the hearing, the Hearing Officer shall orally
announce a tentative decision as to the disagreement(s) which form the basis of
the Specified Dispute(s). In announcing the tentative decision and in rendering
the Final Award (defined below), the Hearing Officer shall be required to follow
California law in the interpretation of any document or agreement (including
this Lease), in admitting evidence and in fashioning a remedy. The Hearing
Officer shall not have the power or authority to award any amount in the nature
or character of punitive or exemplary damages, but shall have the power to issue
an award for compensatory damages based on breach or default of the Lease, shall
have the power to issue injunctive or other equitable relief where appropriate,
shall have the power to issue a judgment for unlawful detainer of the Premises,
and shall have the power to issue an award for attorneys’ fees and costs as
allowed by this Lease.

 

(d)           Within ten (10) calendar days following conclusion of the oral
hearing, the Hearing Officer shall prepare and deliver to each of the parties a
written decision, accompanied by a statement of facts, law, underlying reasons
and conclusions necessary to fully explain his/her decision (“Final Award”). If
the Final Award requires payment by one party of any amount of money to the
other party, the Hearing Officer shall require that payment be made within
thirty (30) calendar days following issuance of the Final Award, and, if payment
is not timely made, the Final Award shall provide the party to whom payment is
due with the right but not the obligation to seek immediate enforcement of the
Final Award by a court of competent jurisdiction.

 

(e)           The Final Award shall be binding on each party to the dispute,
shall be admissible in any court of law for any purpose reasonably related
thereto (including, but not limited to, for the purpose of determining whether
or not a breach or default under the Lease has occurred), and either party may
petition the California Superior Court to enter the Final Award as the final
judgment and award of the court and/or to enforce enforcement of a Final Award.

 

(f)            Each party shall pay one-half of the fees and costs for JAMS and
the Hearing Officer. If advance payment or deposit is required prior to
commencement of the ADR Process, each party to the dispute hereby represents and
warrants that it will timely pay and deposit said amount. The failure to timely
pay any amounts requested by the Hearing Officer or JAMS shall constitute an
immediate and material event of default and if said amounts are not timely paid
following receipt of a five (5) business day notice and demand to pay, the
Hearing Officer shall be required (without the taking of any evidence or
testimony) to issue a Final Award in favor of the party to the dispute timely
paying its fees, on the terms and conditions requested by said party, which
shall be final and binding.

 

50

--------------------------------------------------------------------------------


 

Section 18.32                     Signage and Keys.  Upon move-in, Tenant shall
receive from Landlord at Landlord’s cost:

 

(a)                                 One (1) suite sign insert which includes
insert and one (1) line of verbiage

 

(b)                                 One (1) elevator lobby strip

 

(c)                                  Building standard identification in the
digital directory located in the main lobby

 

(d)                                 Two (2) suite keys and two (2) restroom
guest keys

 

All signage shall be in accordance with Building Standard signage specification
and is subject to Landlord’s prior reasonable approval. Additional signage and
keys may be purchased with no mark-up through Seagate Properties, Inc.

 

[Signatures to appear on the following page]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

 

LANDLORD:

 

TENANT:

 

 

 

OTR, an OHIO GENERAL PARTNERSHIP, as Nominee of The State Teachers Retirement
Board of Ohio, a statutory organization created by the laws of Ohio

 

GUIDANCE SOFTWARE, INC.,
a Delaware corporation

 

 

By:

 

 

By:

 

Its:

 

 

Its:

 

Date:

 

 

Date:

 

 

52

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN OF PREMISES

 

This Exhibit A is attached to and made a part of that certain Office Lease by
and between OTR, an Ohio General Partnership, as Nominee of the State Teachers
Retirement Board of Ohio, a statutory organization created by the laws of Ohio,
as Landlord, and GUIDANCE SOFTWARE, INC., a Delaware corporation, as Tenant, in
the Building commonly referred to as 44 Montgomery Street.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER AGREEMENT

 

This Work Letter Agreement (this “Work Letter”) is executed simultaneously with
that certain Office Lease (the “Lease”) between GUIDANCE SOFTWARE, INC., a
Delaware corporation, as “Tenant”, and OTR, an Ohio General Partnership, as
Nominee of The State Teachers Retirement Board of Ohio, a statutory organization
created by the laws of Ohio, as “Landlord”, relating to demised premises
(“Premises”) at the building commonly known as 44 Montgomery Street, San
Francisco (the “Building”), which Premises are more fully identified in the
Lease. Capitalized terms used herein, unless otherwise defined in this Work
Letter, shall have the respective meanings ascribed to them in the Lease.

 

1.                                      Landlord Work.  Landlord, at Landlord’s
sole cost and expense (subject to the provisions of Section 4 below), shall
cause Landlord’s designated contractor (“Contractor”) to construct the
improvements to the Premises which are specifically described in the plans and
specifications described on the attached Exhibit B-1 (the “Tenant Approved
Plans”), using Building standard materials and finishes, except as otherwise set
forth in the Tenant Approved Plans.  The scope of work is also described in the
attached Exhibit B-2.  Notwithstanding the foregoing, after the execution
hereof, Landlord shall prepare additional construction plans and specifications
for the construction of the improvements, which construction plans and
specifications shall be based on the Tenant Approved Plans and include only the
additional information required for Contractor (or the applicable governmental
agency) to obtain the required governmental permits for the construction of the
improvements and for Contractor to secure complete bids from qualified
contractors to construct the improvements.  Tenant shall promptly submit to
Landlord (but in no event later than five (5) business days after Landlord’s
request) any information required by Landlord to complete such construction
plans and specifications.  Landlord shall deliver the completed construction
plans and specifications to Tenant for Tenant’s review and Tenant shall provide
its written approval or disapproval thereof within five (5) business days of its
receipt thereof.  Landlord shall promptly revise the construction plans and
specifications to address any reasonable objections raised by Tenant and shall
promptly resubmit appropriately revised construction plans and specifications to
Tenant.  This procedure shall be followed until all objections have been
resolved and the construction plans and specifications approved in writing by
Tenant and Landlord; provided, however, that except for the first such revision,
Tenant shall be responsible for any Tenant Delay (as defined below) in the
completion of the Tenant Improvements resulting from any revision to the
additional plans after the first revision by Tenant.  (The construction plans
and specifications, as approved in writing by Tenant and Landlord, are
hereinafter called the “Final Plans” and the improvements to be constructed in
accordance with the Final Plans are hereinafter called the “Landlord Work.”)

 

2.                                      Construction; Substantial Completion. 
Landlord shall perform the Landlord Work pursuant to the Final Plans in a good
and workmanlike manner and in compliance with all Applicable Laws.  No
asbestos-containing materials shall be used or incorporated in the Landlord
Work.  No lead-containing surfacing material, solder, or other construction
materials or fixtures where the presence of lead might create a condition of
exposure not in compliance with Environmental Laws shall be incorporated in the
Landlord Work.  Landlord shall cause

 

1

--------------------------------------------------------------------------------


 

Contractor to commence the construction of the Landlord Work as soon as is
reasonably possible after the approval by Landlord and Tenant of the Final Plans
and receipt of any applicable permits.  Notwithstanding anything to the contrary
herein, Landlord and Tenant shall cooperate with each other to resolve any space
plan issues raised by applicable local building codes.  The Landlord Work shall
be deemed to be “Substantially Completed” when they have, in Landlord’s
reasonable judgment, been completed in accordance with the Final Plans, subject
only to correction or completion of “Punch List” items, which items shall be
limited to minor items of incomplete or defective work or materials or
mechanical maladjustments that are of such a nature that they do not materially
interfere with or impair Tenant’s use of the Premises for Tenant’s business. 
The definition of “Substantially Completed” shall also apply to the terms
“Substantial Completion” and “Substantially Complete”.  The Landlord Work shall
include warranties and guaranties that the subject materials and/or work shall
be free of defect in materials and workmanship for a period of one (1) year
following the date that the Landlord Work is Substantially Completed.  Landlord
shall provide Tenant on or before the Commencement Date a certificate of
occupancy (or a similar certificate customarily issued by the jurisdiction in
which the Building is located) for the Premises from the applicable governmental
agency.

 

3.                                      Changes.  If Tenant requests any change,
addition or alteration in or to the Tenant Approved Plans or, once approved, the
Final Plans (“Changes”), Landlord shall cause Landlord’s architect to prepare
additional plans implementing such Change and Tenant shall reimburse Landlord
for Landlord’s reasonable and actual architectural charges in connection
therewith.  All Changes shall be subject to Landlord’s reasonable approval.  As
soon as practicable after the completion of such additional plans, Landlord
shall notify Tenant of the estimated cost of the Change.  Within three
(3) business days after receipt of such cost estimate, Tenant shall notify
Landlord in writing whether Tenant approves the Change.  If Tenant approves the
Change, Landlord shall proceed with the Change and Tenant shall be liable for
any additional cost resulting from the Change, which cost shall be payable, at
Landlord’s option, either prior to commencement of work on the Change or during
the course of construction within fifteen (15) days after Tenant’s receipt of an
invoice from Landlord.  If Tenant fails to approve the Change within such
three (3) business day period, the requested Change shall not be incorporated
into the Landlord Work.

 

4.                                      Tenant Delays.  Tenant shall be
responsible for, and shall pay to Landlord, any and all costs and expenses
incurred by Landlord in connection with any delay in the commencement or
completion of any Landlord Work and any increase in the cost of Landlord Work
caused by (i) Tenant’s failure to respond to Landlord’s request for information
required for the completion of the construction plans and specifications within
five (5) business days of Landlord’s request, as required in Section 1 above,
(ii) Tenant’s failure to provide its written approval or disapproval of the
construction plans and specifications (or any revisions thereto) within five
(5) business days of Tenant’s receipt thereof, (iii) any Changes requested by
Tenant in the Tenant Approved Plans or, once approved, the Final Plans
(including any cost or delay resulting from proposed changes that are not
ultimately made), (iv) any failure by Tenant to timely pay any amounts due from
Tenant hereunder within the time frames herein, including any additional costs
resulting from any Change (it being acknowledged that if Tenant fails to make or
otherwise delays making such payments, Landlord may stop work on the Landlord
Work rather than incur costs which Tenant is obligated to fund but has not yet
funded and any delay from such a work stoppage will be a Tenant Delay), (v) the
inclusion in the Landlord Work of any so-

 

2

--------------------------------------------------------------------------------


 

called “long lead” materials (such as fabrics, paneling, carpeting or other
items that are not readily available within industry standard lead times (e.g.,
custom made items that require time to procure beyond that customarily required
for standard items, or items that are currently out of stock and will require
extra time to back order) and for which suitable substitutes exist),
(vi) Tenant’s failure to respond within three (3) business days to reasonable
inquiries by Landlord or Contractor regarding the construction of the Landlord
Work, or (vii) any other delay requested or caused by Tenant. Each of the
foregoing is referred to herein as a “Tenant Delay”.  If the date of Substantial
Completion of the Landlord Work is delayed as a result of a Tenant Delay, then
Tenant’s obligation to pay rent for the Premises shall be accelerated by the
number of days of such delay.  Notwithstanding the foregoing, with respect only
to the first two (2) instances of a Tenant Delay for which no time period is
expressly provided for Tenant to perform, no Tenant Delay shall be deemed to
have occurred unless and until Landlord has given Tenant written notice that an
act or omission on the part of Tenant is about to occur or has occurred which
will cause a delay and Tenant has failed to cure such delay within two (2) days
after its receipt of such written notice.  No cure period shall be required or
apply for the third (3rd) or any subsequent Tenant Delay; however, Landlord
shall still be required to provide Tenant with notice of any such Tenant Delay.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

TENANT APPROVED PLANS

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

SCOPE OF WORK

 

1.              Build an eat-in kitchen with (i) a new (stainless steel) sink,
with hot and cold water, garbage disposal and dishwasher hookups (Tenant to
provide dishwasher specifications and shall pay for dishwasher including the
installation by Landlord’s contractor); (ii) new upper and lower cabinetry with
Building standard laminate (color to be determined by Tenant); (iii) one copper
water line for water machine, one copper water line for a refrigerator, and one
copper water line for a coffee machine (water machine, coffee machine and
refrigerator to be provided by Tenant including installation), and
(iv) electrical outlets for microwave and coffee machines (separate circuits as
needed). Coffee machine to be located as shown in the space plan in Tenant
Approved Plans.

 

2.              Provide new hardware (to match hardware in kitchen) to the
existing millwork in the storage room.

 

3.              Provided electrical outlet for Tenant’s copy machine (separate
circuit – 110-127 volts, 10 amps).

 

4.              Build an IT/server room as shown in Tenant Approved Plans to
support 2 racks of equipment including 1 three (3) ton supplemental HVAC
system.  [In accordance with Section 7.1 of the Lease, the foregoing equipment
shall be separately metered and Tenant shall be responsible for the cost of
electricity for the use of such equipment within thirty (30) days after billing
by Landlord.]

 

5.              Use existing large conference room - all lights shall be on
dimmers. Landlord shall provide Tenant the existing lighting
configuration/information for Tenant’s review.

 

6.              Use existing ten (10) private offices – add missing standard
‘glass side light’ to one office in Tenant Approved Plans.

 

7.              One wall of the conference room and all offices shall be painted
with “Wink” dry erase paint.

 

8.              Create one interior small/medium room (“Data Services Work
Room”) as shown in Exhibit B to store one light-weight safe and 4 lateral file
cabinets.

 

9.              Relocate the double-door entry to the area right off of the
elevators and construct a “vestibule” enclosure as shown in Tenant Approved
Plans.

 

10.       Replace any broken or stained ceiling tiles and fix existing ceiling
grid as needed. Use existing lighting fixtures and repair / replace lighting
fixtures as needed.

 

11.       Paint throughout Premises in Tenant’s selection of up to two
(2) Building standard colors using Building standard paint.

 

12.       Install Building standard new carpet, and VCT in kitchen area, storage
rooms, and IT/server room with new base throughout Premises in Tenant’s
selection of Building standard color.  IT/server room requires non-static tiles.
Demolish existing stone tile flooring in vestibule.

 

1

--------------------------------------------------------------------------------


 

13.       Install electrical outlets and voice/data outlets in a ring-and-string
configuration as shown in the attached power and electrical plan.

 

14.       Touch-up/re-stain wood office doors and entry doors.

 

15.       Clean HVAC air vents – perimeter and ceiling fixtures & repaint.

 

16.       Power & connections (conduit and junction box) ready for Tenant’s card
reader access system on 3 doors (door hardware mechanism, wiring and card reader
to be provided by tenant.

 

17.       Building standard mini blinds on exterior glass to be in good working
order.

 

Tenant Alternates:

 

At Tenant’s sole option, Tenant shall have the right to include the following
improvements which shall be completed as part of Landlord Work (the “Tenant
Alternates”). Tenant shall notify Landlord prior to Landlord beginning the
construction of Landlord Work if Tenant desires to include the Tenant Alternates
(or portion thereof) into the Landlord Work. Landlord shall promptly provide to
Tenant the estimated costs for each of the Tenant Alternates desired by Tenant
for Tenant’s approval, and Tenant shall pay to Landlord within 15 days following
receipt of Landlord’s invoice the actual cost of the Tenant Alternates selected
by Tenant.

 

(i)

 

Under cabinet strip lighting on the upper cabinetry described in item number 1
in Landlord Work.

 

 

 

(ii)

 

Electrical in the IT/server room - 12,000 watts; one (1) 208v, 30 amp circuit,
l6-30r terminated; and two (2) 120v, 20amp circuit, 5-20r terminated (4
receptacles per circuit). [In accordance with Section 7.1 of the Lease, the
foregoing equipment shall be separately metered and Tenant shall be responsible
for the cost of electricity for the use of such equipment within thirty (30)
days after billing by Landlord.]

 

 

 

(iii)

 

One floor core outlet in the large conference to support conference table.

 

 

 

(iv)

 

Wall backing & power/data outlets for 1 or 2 monitors.

 

 

 

(v)

 

Electrical and conduit for projector in ceiling in large conference room.

 

 

 

(vi)

 

Film on all interior glass.

 

 

 

(vii)

 

Upgraded flooring in vestibule (Tenant shall pay for the difference in cost
between Building standard carpeting and upgraded flooring selected by Tenant.

 

 

 

(viii)

 

Power & connections (conduit and junction box) ready for Tenant’s card reader
access system on 2 doors (door hardware mechanism, wiring and card reader to be
provided by Tenant.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

(1)                                 The sidewalks, entrances, passages, courts,
elevators, vestibules, stairways, corridors or halls shall not be obstructed or
used for any purpose other than ingress and egress. The halls, passages,
entrances, elevators, stairways, balconies and roof are not for the use of the
general public, and Landlord shall in all cases retain the right to control or
prevent access thereto by all persons whose presence in the judgment of Landlord
shall be prejudicial to the safety, character, reputation or interests of
Landlord and its tenants, provided, that nothing herein contained shall be to
prevent such use by persons with whom the tenant normally deals in the ordinary
course of its business unless such persons are engaged in illegal activities. No
tenant and no employees of any tenant shall go upon the roof of the Building
without the written consent of Landlord.

 

(2)                                 No awnings or other projections shall be
attached to the outside walls or surfaces of the Building nor shall the interior
or exterior of any windows be coated without the prior written consent of
Landlord. Except as otherwise specifically approved by Landlord, all electrical
ceiling fixtures hung in offices or spaces within the Building must be
fluorescent and of quality, type, design and bulb color approved by Landlord.
Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

 

(3)                                 No sign, picture, plaque, advertisement,
notice or other material shall be exhibited, painted, inscribed or affixed by
any tenant or any part of, or so as to be seen from the outside of, the Premises
or the Building without the prior written consent of Landlord. In the event of
the violation of the foregoing by any tenant, Landlord may remove the same
without any liability, and may charge the expense incurred in such removal to
the tenant violating this rule. Interior signs on doors and the directory tablet
shall be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style acceptable to
Landlord.

 

(4)                                 The toilets and wash basins and other
plumbing fixtures shall not be used for any purpose other than those for which
they were constructed, and no sweepings, rubbish, rags or other substances shall
be thrown therein. All damage resulting from any misuse of the fixtures shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees, shall have caused the same.

 

(5)                                 No tenant or its officers, agents, employees
or invitees shall mark, paint, drill into, or in any way deface any part of the
Premises or the Building, except for the installation of typical office fixtures
such as pictures, shelves and boards. No boring, cutting or stringing of wires
or laying of linoleum or other similar floor coverings shall be permitted except
with the prior written consent of Landlord and as Landlord may direct.

 

(6)                                 No animals of any kind (other than
assistance animals, in each case trained and licensed as such) shall be brought
into or kept in or about the Premises and no cooking shall be done or permitted
by any tenant on the Premises except that microwave cooking in a UL-approved
microwave oven and the preparation of coffee, tea, hot chocolate and similar
items for

 

1

--------------------------------------------------------------------------------


 

the tenant and its employees and business visitors shall be permitted. Tenant
shall not cause or permit any unusual or objectionable odors to escape from the
Premises.  Bicycles and other vehicles are not permitted inside the Building or
on the walkways outside the Building, except in areas designated by Landlord.

 

(7)                                 The Premises shall not be used for
manufacturing or for the storage of merchandise except as such storage may be
incidental to the use of the Premises for general office purposes. No tenant
shall engage or pay any employees on the Premises except those actually working
for such tenant on the Premises nor advertise for laborers giving an address at
the Premises. The Premises shall not be used for lodging or sleeping or for any
immoral or illegal Purposes.

 

(8)                                 No tenant or its officers, agents, employees
or invitees shall make, or permit to be made any unseemly or disturbing noises,
sounds or vibrations or disturb or interfere with occupants of this or
neighboring buildings or Premises or those having business with them whether by
the use of any musical instrument, radio, phonograph, unusual noise, or in any
other way.

 

(9)                                 No tenant or its officers, agents, employees
or invitees shall throw anything out of doors, balconies or down the
passageways.

 

(10)                          Tenant shall not maintain armed security in or
about the Premises nor possess any weapons, explosives, combustibles or other
hazardous devices in or about the Building and/or Premises.

 

(11)                          No tenant or its officers, agents, employees or
invitees shall at any time use, bring or keep upon the Premises any flammable,
combustible, explosive, foul or noxious fluid, chemical or substance, or do or
permit anything to be done in the leased Premises, or bring or keep anything
therein, which shall in any way increase the rate of fire insurance on the
Building, or on the property kept therein, or obstruct or interfere with the
rights of other tenants, or in any way injure or annoy them, or conflict with
the regulations of the Fire Department or the fire laws, or with any insurance
policy upon the Building, or any part thereof, or with any rules and ordinances
established by the Board of Health or other governmental authority.

 

(12)                          No additional locks or bolts of any kind shall be
placed upon any of the doors or windows by any tenant, nor shall any changes be
made in existing locks or the mechanism thereof. Each tenant must, upon the
termination of this tenancy, restore to Landlord all keys of stores, offices,
and toilet rooms, either furnished to, or otherwise procured by, such tenant,
and in the event of the loss of any keys so furnished, such tenant shall pay to
Landlord the cost of replacing the same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such change.

 

(13)                          All removals, or the carrying in or out of any
safes, freight, furniture, or bulky matter of any description must take place
during the hours which Landlord may determine from time to time. The moving of
safes or other or bulky matter of any kind must be made upon previous notice to
the manager of the Building and under his or her supervision, and the persons
employed by any tenant for such work must be acceptable to Landlord. Landlord
reserves the right to inspect all safes, freight or other bulky articles to be
brought into the Building and to

 

2

--------------------------------------------------------------------------------


 

exclude from the Building all safes, freight or other bulky articles which
violate any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part. Landlord reserves the right to prohibit or impose
conditions upon the installation on the Premises of heavy objects which might
overload the building floors. Landlord will not be responsible for loss of or
damage to any safes, freight, bulky articles or other property from any cause,
and all damage done to the Building by moving or maintaining any such safe or
other property shall be repaired at the expense of the tenant.

 

(14)                          No tenant shall purchase or otherwise obtain for
use in the Premises water, ice, towel, vending machine, janitorial, maintenance
or other like services, or accept barbering or bootblacking services, except
from persons reasonably authorized by Landlord, and at hours and under
reasonable regulations fixed by Landlord.

 

(15)                          Landlord shall have the right to prohibit any
advertising by any tenant which, in Landlord’s opinion, tends to impair the
reputation of the Building or its desirability as an office building and upon
written notice from Landlord any tenant shall refrain from or discontinue such
advertising.

 

(16)                          Landlord reserves the right to exclude from the
Building between the hours of 10:00 p.m. and 7:00 a.m. and at all hours of
Saturdays, Sundays and legal holidays all persons who do not present a pass
signed by Landlord. Landlord shall furnish passes to persons for whom any tenant
requests in writing. Each tenant shall be responsible for all persons for whom
he requests passes and shall be liable to Landlord for all acts of such persons.
Landlord shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In the case of
invasion, mob, riot, public excitement or other commotion, Landlord reserves the
right to prevent access to the Building during the continuance of the same, by
the closing of the gates and doors or otherwise, for the safety of the tenants
and others and the protection of the Building and the property therein.

 

(17)                          Any outside contractor employed by any tenant
shall, while in the Building, be subject to the prior written approval of
Landlord and subject to the Rules and Regulations of the Building. Tenant shall
be responsible for all acts of such persons and Landlord shall not be
responsible for any loss or damage to property in the Premises, however
occurring.

 

(18)                          All doors opening onto public corridors shall be
kept closed, except when in use for ingress and egress, and left locked when not
in use.

 

(19)                          The requirements of tenants will be attended to
only upon application to the Office of the Building.

 

(20)                          Canvassing, soliciting and peddling in the
Building are prohibited and each tenant shall cooperate to prevent the same.

 

(21)                          All office equipment of any electrical or
mechanical nature shall be placed by tenants in the Premises in settings
approved by Landlord, to absorb or prevent any vibration, noise or annoyance.

 

3

--------------------------------------------------------------------------------


 

(22)                          No air conditioning unit or other similar
apparatus shall be installed or used by any tenant without the written consent
of Landlord, except as set forth in the Lease or installed by Landlord as part
of the Landlord Work.

 

(23)                          There shall not be used in any space, or in the
public halls of the Building either by any tenant or others, any hand trucks
except those equipped with rubber tires and side guards.

 

(24)                          Landlord will direct electricians as to where and
how telephone and telegraph wires are to be introduced. No boring or cutting for
wires or stringing of wires will be allowed without written consent of Landlord.
The location of telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the approval of Landlord. All such work shall be
effected pursuant to permits issued by all applicable governmental authorities
having jurisdiction.

 

(25)                          No vendor with the intent of selling such goods
shall be allowed to transport or carry beverages, food, food containers, etc.,
on any passenger elevators. The transportation of such items shall be via the
service elevators in such manner as prescribed by Landlord.

 

(26)                          Tenants shall cooperate with Landlord in the
conservation of energy used in or about the Building, including without
rotation, cooperating with Landlord in obtaining maximum effectiveness of the
cooling system by closing drapes or other window coverings when the sun’s rays
fall directly on windows of the Premises, and closing windows and doors to
prevent heat loss. Tenant shall not obstruct, alter, or in any way impair the
efficient operation of Landlord’s heating, lighting, ventilating and air
conditioning system and shall not place bottles, machines, parcels, or any other
articles on the induction unit enclosure so as to interfere with air flow. In
addition, Tenant shall not obstruct, alter, or in any way impair the proper
circulation and regular maintenance and repair of the induction unit by placing
furniture less than 18 inches from the induction unit. Tenant shall not tamper
with or change the setting of any thermostats or temperature control valves, and
shall in general use heat, gas, electricity, air conditioning equipment and
heating equipment in a manner compatible with sound energy conservation
practices and standards.

 

(27)                          All parking ramps and areas, pedestrian walkways,
plazas, and other public areas forming a part of the Building shall be under the
sole and absolute control of Landlord with the exclusive right to regulate and
control these areas. Tenant agrees to conform to the rules and regulations that
may be established by Landlord for these areas from time to time.

 

(28)                          Landlord reserves the right to exclude or expel
from the Building any person who, in the judgment of Landlord, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of the rules and regulations of the Building.

 

(29)                          Tenant and its employees, agents, subtenants,
contractors and invitees shall comply with all applicable “nonsmoking”
ordinances and, irrespective of such ordinances, shall not smoke or permit
smoking of cigarettes, cigars or pipes outside of Tenant’s Premises (including
plaza areas) in any portions of the Building except areas specifically
designated as smoking areas by Landlord. If required by applicable ordinance,
Tenant shall provide smoking areas within Tenant’s Premises.

 

4

--------------------------------------------------------------------------------


 

In the event of a conflict between the Lease and these Rules and Regulations,
the terms of the Lease shall prevail.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT ACCEPTANCE LETTER

 

20

 

 

Guidance Software, Inc.

Attn:

44 Montgomery Street

Suite 750

San Francisco, CA 94104-4811

 

Re:                             44 Montgomery Street, Suite 750

 

Dear                           :

 

Please sign below to confirm that you accept the Premises as complete under that
certain Office Lease dated                 , 20      , by and between OTR, an
OHIO GENERAL PARTNERSHIP, as Nominee of the State Teachers Retirement Board of
Ohio, a statutory organization created by the laws of Ohio, and GUIDANCE
SOFTWARE, INC., a Delaware corporation, and that the Commencement Date is
                            , the Rent Commencement Date is
                                          , and the Expiration Date is
                          .

 

Sincerely,

 

SEAGATE PROPERTIES, INC.,
MANAGING AGENT FOR LANDLORD

 

By:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

 

Acknowledged and Agreed:

 

Tenant:

 

GUIDANCE SOFTWARE, INC.,

a Delaware corporation

 

By:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

DISABILITY ACCESS OBLIGATIONS NOTICE PURSUANT TO
SAN FRANCISCO ADMINISTRATIVE CODE CHAPTER 38

 

Before you, as the Tenant, enter into a lease with us, the Landlord, for the
following property:  44 Montgomery Street, San Francisco, California (the
“Property”), please be aware of the following important information about the
lease:

 

You May Be Held Liable for Disability Access Violations on the Property.  Even
though you are not the owner of the Property, you, as the tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws.  You may wish to consult with an attorney prior to entering this
lease to make sure that you understand your obligations under Federal and State
disability access laws.  The Landlord must provide you with a copy of the Small
Business Commission Access Information Notice under Section 38.6 of the
Administrative Code in your requested language.  For more information about
disability access laws applicable to small businesses, you may wish to visit the
website of the San Francisco Office of Small Business or call 415-554-6134.

 

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property.  Under City law, the lease must include a
provision in which you, the Tenant, and the Landlord agree upon your respective
obligations and liabilities for making and paying for required disability access
improvements on the leased Property.  The lease must also require you and the
Landlord to use reasonable efforts to notify each other if they make alterations
to the leased Property that might impact accessibility under federal and state
disability access laws.  You may wish to review those provisions with your
attorney prior to entering this lease to make sure that you understand your
obligations under the lease.

 

PLEASE NOTE:  The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.

 

By signing below I confirm that I have read and understood this Disability
Access Obligations Notice.

 

Landlord:

Tenant:

 

 

OTR, an OHIO GENERAL PARTNERSHIP,
as Nominee of The State Teachers Retirement
Board of Ohio, a statutory organization
created by the laws of Ohio

GUIDANCE SOFTWARE, INC.
a Delaware corporation

 

 

By:

 

 

Its:

 

By:

 

 

Date:

 

Its:

 

 

 

Date:

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF RECEIPT OF SMALL BUSINESS COMMISSION
ACCESS INFORMATION NOTICE

 

Re:                             Office Lease dated                             
by and between OTR, an OHIO GENERAL PARTNERSHIP, as Nominee of the State
Teachers Retirement Board of Ohio, a statutory organization created by the laws
of Ohio, as “Landlord” and the undersigned as “Tenant”

 

The undersigned Tenant hereby acknowledges that Landlord has provided Tenant a
copy of the Small Business Commission’s Access Information Notice as required by
San Francisco Administrative Code Section 38.3(d).  Tenant confirms that such
notice was provided in Tenant’s requested language, which is English unless
otherwise specified as follows:
                                                o 
Chinese                                   o   Spanish

 

 

TENANT:

 

GUIDANCE SOFTWARE, INC.,
a Delaware corporation

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------